Exhibit 10.1

 

CREDIT AGREEMENT

 

Dated as of March 6, 2008

 

between

 

COPART, INC.

 

and

 

BANK OF AMERICA, N.A.

 

[g76951ka01i001.jpg]

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

1

 

 

 

 

1.01

 

Defined Terms

1

1.02

 

Other Interpretive Provisions

15

1.03

 

Accounting Terms

15

1.04

 

Rounding

15

1.05

 

References to Agreements and Laws

15

1.06

 

Times of Day

16

1.07

 

Letter of Credit Amounts

16

1.08

 

Exchange Rates; Currency Equivalents; Change of Currency

16

 

 

 

 

ARTICLE II

 

THE COMMITMENT AND CREDIT EXTENSIONS

16

 

 

 

 

2.01

 

Loans

16

2.02

 

Borrowings, Conversions and Continuations of Loans

17

2.03

 

Letters of Credit

18

2.04

 

Prepayments

22

2.05

 

Termination or Reduction of Commitment

22

2.06

 

Repayment of Loans

23

2.07

 

Interest

23

2.08

 

Fees

23

2.09

 

Computation of Interest and Fees

24

2.10

 

Evidence of Debt

24

2.11

 

Payments Generally

25

 

 

 

 

ARTICLE III

 

TAXES, YIELD PROTECTION AND ILLEGALITY

25

 

 

 

 

3.01

 

Taxes

25

3.02

 

Illegality

27

3.03

 

Inability to Determine Eurocurrency Rate

27

3.04

 

Increased Cost and Reduced Return; Capital Adequacy

27

3.05

 

Funding Losses

28

3.06

 

Reserves on Eurocurrency Rate Loans

29

3.07

 

Requests for Compensation

29

3.08

 

Survival

30

 

 

 

 

ARTICLE IV

 

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

30

 

 

 

 

4.01

 

Conditions of Initial Credit Extension

30

4.02

 

Conditions to all Credit Extensions

31

 

 

 

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

31

 

 

 

 

5.01

 

Existence, Qualification and Power; Compliance with Laws

32

5.02

 

Authorization; No Contravention

32

5.03

 

Governmental Authorization; Other Consents

32

5.04

 

Binding Effect

32

5.05

 

Financial Statements; No Material Adverse Effect

32

 

i

--------------------------------------------------------------------------------


 

 

 

 

Page

 

 

 

 

5.06

 

Litigation

32

5.07

 

No Default

32

5.08

 

Ownership of Property; Liens

33

5.09

 

Environmental Compliance

33

5.10

 

Insurance

33

5.11

 

Taxes

33

5.12

 

Subsidiaries

33

5.13

 

Margin Regulations; Investment Company Act

33

5.14

 

Disclosure

33

5.15

 

Compliance with Laws

34

5.16

 

Intellectual Property; Licenses, Etc

34

5.17

 

Taxpayer Identification Number

34

 

 

 

 

ARTICLE VI

 

AFFIRMATIVE COVENANTS

34

 

 

 

 

6.01

 

Financial Statements

35

6.02

 

Certificates; Other Information

35

6.03

 

Notices

36

6.04

 

Payment of Taxes

36

6.05

 

Preservation of Existence, Etc

36

6.06

 

Maintenance of Properties

37

6.07

 

Maintenance of Insurance

37

6.08

 

Compliance with Laws

37

6.09

 

Books and Records

37

6.10

 

Inspection Rights

37

6.11

 

Use of Proceeds

38

6.12

 

Additional Guarantors

38

6.13

 

Cooperation

38

 

 

 

 

ARTICLE VII

NEGATIVE COVENANTS

38

 

 

 

 

7.01

 

Liens

39

7.02

 

Investments

39

7.03

 

Indebtedness

40

7.04

 

Fundamental Changes

41

7.05

 

Dispositions

41

7.06

 

Restricted Payments

42

7.07

 

Change in Nature of Business

43

7.08

 

Transactions with Affiliates

43

7.09

 

Burdensome Agreements

43

7.10

 

Use of Proceeds

44

7.11

 

Financial Covenants

44

7.12

 

Capital Expenditures

44

7.13

 

Accounting Changes

45

 

ii

--------------------------------------------------------------------------------


 

 

 

 

Page

 

 

 

 

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

45

 

 

 

 

8.01

 

Events of Default

45

8.02

 

Remedies Upon Event of Default

46

8.03

 

Application of Funds

47

 

 

 

 

ARTICLE IX

 

MISCELLANEOUS

47

 

 

 

 

9.01

 

Amendments; Etc

47

9.02

 

Notices and Other Communications; Facsimile Copies

47

9.03

 

No Waiver; Cumulative Remedies

48

9.04

 

Attorney Costs and Expenses

48

9.05

 

Indemnification by the Borrower

49

9.06

 

Payments Set Aside

49

9.07

 

Successors and Assigns

50

9.08

 

Confidentiality

51

9.09

 

Set-off

51

9.10

 

Automatic Debits

51

9.11

 

Interest Rate Limitation

52

9.12

 

Counterparts

52

9.13

 

Integration

52

9.14

 

Survival of Representations and Warranties

52

9.15

 

Severability

52

9.16

 

Governing Law; Arbitration; Waiver of Jury Trial

53

9.17

 

USA Patriot Act Notice

55

9.18

 

Time of the Essence

55

9.19

 

Judgment Currency

55

 

 

 

 

SIGNATURES

S-1

 

iii

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

 

 

 

9.02

Notice Addresses and Accounts for Payment

 

 

 

 

 

EXHIBITS

 

 

 

 

 

 

Form of

 

 

 

 

 

 

A

Loan Notice

 

B

Note

 

C

Financial Statement Certificate

 

D

Compliance Certificate

 

E

Guaranty

 

F

Opinion Matters

 

 

iv

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT (“Agreement”) is entered into as of March 6, 2008 by and
between COPART, INC., a California corporation (the “Borrower”), and BANK OF
AMERICA, N.A. (the “Lender”).

 

The Borrower has requested that the Lender provide a revolving multicurrency
credit facility for the Borrower, and the Lender is willing to do so on the
terms and conditions set forth herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

 

1.01                        Defined Terms.  As used in this Agreement, the
following terms shall have the meanings set forth below:

 

“Acquisition” shall mean any transaction or series of related transactions for
the purpose of or resulting, directly or indirectly, in (a) the acquisition of
all or substantially all of the assets of a Person, or of any business or
division of a Person, (b) the acquisition of in excess of 50% of the capital
stock or other equity interests of any Person, or otherwise causing any Person
to become a Subsidiary, or (c) a merger or consolidation or any other
combination with another Person (other than a Person that is a Subsidiary) in
which the Borrower or a Subsidiary is the surviving Person.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.  “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise.  “Controlling” and
“Controlled” have meanings correlative thereto.  Without limiting the generality
of the foregoing, a Person shall be deemed to be Controlled by another Person if
such other Person possesses, directly or indirectly, power to vote 10% or more
of the securities having ordinary voting power for the election of directors,
managing general partners or the equivalent.

 

“Agreement” means this Credit Agreement.

 

“Alternative Currency” means Sterling and each other lawful currency (other than
Dollars) that is readily available and freely transferable and convertible into
Dollars as requested by the Borrower and approved by the Lender in its sole
discretion.

 

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Lender at such time on the basis of
the Spot Rate (determined in respect of the most recent Revaluation Date) for
the purchase of such Alternative Currency with Dollars.

 

1

--------------------------------------------------------------------------------


 

“Alternative Currency Sublimit” means an amount equal to the lesser of the
Commitment and $100,000,000.  The Alternative Currency Sublimit is part of, and
not in addition to, the Commitment.

 

“Annual Expenditure Limit” means (a) with respect to the initial Limitation
Period, an unlimited amount, and (b) with respect to each Limitation Period
occurring thereafter, an aggregate amount equal to the sum of (i) 80% of
Consolidated EBITDA minus (ii) Federal, state, local and foreign income taxes
paid by the Borrower and its Subsidiaries minus (iii) Consolidated Scheduled
Debt Amortization, in each case (i), (ii) and (iii), for the most recent fiscal
year for which a Compliance Certificate has been delivered by the Borrower
pursuant to Section 6.02(a).

 

“Annual Restricted Payments” has the meaning specified in Section 7.06(i).

 

“Applicable Rate” means the following percentages per annum, based upon the
Consolidated Net Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Lender pursuant to Section 6.02(b):

 

Applicable Rate

 

Pricing
Level

 

Consolidated Net
Leverage Ratio

 

Commitment
Fee

 

Letter of Credit
Fee

 

Eurocurrency
Rate +

 

Prime
Rate +

 

I

 

< 0.00:1.00

 

0.075

%

0.475

%

0.500

%

0.00

%

II

 

>0.00:1.00 but < 1.25:1.00

 

0.100

%

0.625

%

0.625

%

0.00

%

III

 

> 1.25:1.00 but < 1.75:1.00

 

0.125

%

0.750

%

0.750

%

0.00

%

IV

 

> 1.75:1.00

 

0.150

%

0.875

%

0.875

%

0.00

%

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Net Leverage Ratio shall become effective as of the first Business
Day immediately following the date a Compliance Certificate is delivered
pursuant to Section 6.02(b); provided, however, that if a Compliance Certificate
is not delivered when due in accordance with such Section, then Pricing Level IV
shall apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered (and thereafter the Pricing
Level otherwise determined in accordance with this definition shall apply).  The
Applicable Rate in effect from the Closing Date through the first Business Day
immediately following the date of delivery of the Compliance Certificate in
respect of the fiscal quarter of the Borrower ending on or about January 31,
2007 shall be determined based upon Pricing Level I.

 

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Lender to be necessary for
timely settlement on the relevant date in accordance with normal banking
procedures in the place of payment.

 

“Attorney Costs” means and includes all fees, expenses and disbursements of any
law firm or other external counsel and, without duplication, the allocated cost
of internal legal services and all expenses and disbursements of internal
counsel.

 

“Availability Period” means the period from and including the Closing Date to
the earlier of (a) the Maturity Date and (b) the date of termination of the
Commitment.

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

2

--------------------------------------------------------------------------------


 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Lender’s lending office with respect to
Obligations denominated in Dollars is located and:  (a) if such day relates to
any interest rate settings as to a Eurocurrency Rate Loan denominated in Dollars
or any Alternative Currency, any fundings, disbursements, settlements and
payments in Dollars or any Alternative Currency in respect of any such
Eurocurrency Rate Loan, or any other dealings in Dollars or any Alternative
Currency to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan, means any such day on which dealings in deposits in the
relevant currency are conducted by and between banks in the London interbank
market or other applicable interbank market for such currency; and (b) if
applicable, any such day on which any clearing system for such currency is open
for settlement of payment in such currency and/or the Lender’s lending office
with respect to Obligations denominated in such currency is open for foreign
exchange business.

 

“Cash Collateralize” has the meaning specified in Section 2.03(l).

 

“Change of Control” means an event or series of events by which:

 

(a)                                  any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Exchange Act, but excluding any employee
benefit plan of such person or its subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan) other than the Permitted Holders becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act), directly or
indirectly, of 30% or more of the equity securities of the Borrower entitled to
vote for members of the board of directors or equivalent governing body of the
Borrower on a fully-diluted basis (and such “person” or “group” holds more of
such equity securities than are held in the aggregate by the Permitted Holders);
or

 

(b)                                 during any period of 12 consecutive months,
a majority of the members of the board of directors or other equivalent
governing body of the Borrower cease to be composed of individuals (i) who were
members of that board or equivalent governing body on the first day of such
period, (ii) whose election or nomination to that board or equivalent governing
body was approved by individuals referred to in clause (i) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body or (iii) whose election or nomination to that board or
other equivalent governing body was approved by individuals referred to in
clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body
(excluding, in the case of both clause (ii) and clause (iii), any individual
whose initial nomination for, or assumption of office as, a member of that board
or equivalent governing body occurs as a result of an actual or threatened
solicitation of proxies or consents for the election or removal of one or more
directors by any person or group other than a solicitation for the election of
one or more directors by or on behalf of the board of directors).

 

“Closing Date” means the first date on which all the conditions precedent in
Section 4.01 are satisfied or waived by the Lender.

 

“Code” means the Internal Revenue Code of 1986.

 

3

--------------------------------------------------------------------------------


 

“Commitment” means the obligation of the Lender to make Loans and issue Letters
of Credit hereunder in an aggregate principal amount at any one time not to
exceed $200,000,000, as such amount may be adjusted from time to time in
accordance with this Agreement.

 

“Commitment Fee” has the meaning specified in Section 2.08.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

 

“Consolidated EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following to the extent deducted in calculating
such Consolidated Net Income: (i) Consolidated Interest Charges for such period,
(ii) the provision for Federal, state, local and foreign income taxes payable by
the Borrower and its Subsidiaries for such period, (iii) depreciation and
amortization expense for such period, (iv) non-cash charges or expenses related
to equity plans or stock option awards in such period and (v) other
non-recurring expenses of the Borrower and its Subsidiaries reducing such
Consolidated Net Income which do not represent a cash item in such period or any
future period and minus (b) the following to the extent included in calculating
such Consolidated Net Income: (i) Federal, state, local and foreign income tax
credits of the Borrower and its Subsidiaries for such period and (ii) all
non-cash items increasing Consolidated Net Income for such period; provided,
however, that solely for the purpose of the computations of the Consolidated Net
Leverage Ratio, the Consolidated Total Leverage Ratio and the Consolidated
Interest Coverage Ratio, if there has occurred an Acquisition during the
relevant period, Consolidated EBITDA shall be calculated, at the option of the
Borrower, on a pro forma basis in accordance with the SEC pro forma reporting
rules under the Exchange Act (provided that any SEC rules that would require
audited financial statements shall not be applicable if audited financial
statements are not available for the target of the acquisition), as if such
Acquisition occurred on the first day of the applicable period.

 

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Subsidiaries on a consolidated basis, (a) all Indebtedness
of the types specified in clauses (a), (d), (e) and (f) of the definition of
Indebtedness; and (b) all Guarantees in respect of any of the foregoing.  For
all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person..

 

“Consolidated Interest Charges” means, for any period for the Borrower and its
Subsidiaries on a consolidated basis, all interest expense during such period
determined in accordance with GAAP.

 

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the Test Period most recently ended to
(b) Consolidated Interest Charges for such Test Period.

 

“Consolidated Net Income” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the net income of the Borrower and its
Subsidiaries (excluding extraordinary gains and extraordinary losses) for that
period.

 

4

--------------------------------------------------------------------------------


 

“Consolidated Net Indebtedness” means, as of any date of determination, for the
Borrower and its Subsidiaries on a consolidated basis, (a) Consolidated Funded
Indebtedness as of such date minus (b) the aggregate amount of all cash and cash
equivalents and short-term investments (as would be shown on the Borrower’s
balance sheet in accordance with GAAP) held by the Borrower and its Subsidiaries
as of such date.

 

“Consolidated Net Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Net Indebtedness as of such date to (b) Consolidated
EBITDA for the Test Period most recently ended.

 

“Consolidated Revenue” means, for any period, revenue of the Borrower and its
Subsidiaries on a consolidated basis, for such period.

 

“Consolidated Scheduled Debt Amortization” means, for any period, the aggregate
principal amount of all regularly scheduled principal payments of Indebtedness
made by the Borrower and its Subsidiaries during such period (excluding
principal payments in respect of any revolving loans under any revolving credit
facility) determined on a consolidated basis.

 

“Consolidated Total Assets” means total assets of the Borrower and its
Subsidiaries on a consolidated basis.

 

“Consolidated Total Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Funded Indebtedness as of such date to
(b) Consolidated EBITDA for the Test Period most recently ended.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” has the meaning specified in the definition of “Affiliate.”

 

“Credit Extension” means each of (a) a borrowing of a Loan and (b) an L/C Credit
Extension.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means an interest rate equal to (a) the Prime Rate plus (b) the
Applicable Rate, if any, applicable to Prime Rate Loans plus (c) 2% per annum;
provided, however, that with respect to a Eurocurrency Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate and any Mandatory Cost) otherwise applicable to such Loan plus
2% per annum, in each case to the fullest extent permitted by applicable Laws.

 

“Disclosure Letter” means that certain letter, dated as of the Closing Date,
containing certain schedules, delivered by the Loan Parties to the Lender
pursuant to Section 4.01(a).

 

5

--------------------------------------------------------------------------------


 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Lender at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
Dollars with such Alternative Currency.

 

“Domestic Material Subsidiary” means any Domestic Subsidiary of the Borrower
(a) with assets (exclusive of goodwill) the net book value of which (measured as
of the end of the Borrower’s most recently ended fiscal year) is in excess of 1%
of Consolidated Total Assets, measured as of the last day of the Borrower’s most
recent fiscal year for which financial statements are available, or (b) that had
revenues (for the Borrower’s most recent fiscal year) in excess of 1.5% of
Consolidated Revenue for the Borrower’s most recent fiscal year for which
financial statements are available.  Such determinations shall be made with
respect to the Domestic Subsidiaries at the time that the annual financial
statements for the Borrower and its Subsidiaries are delivered pursuant to
Section 6.01(a); provided, however, that if a Person becomes a Subsidiary
pursuant to or in connection with an Acquisition, then such determination shall
be made as of the date of such Acquisition, based on the financial statements of
such Person for its most recent quarter end (or for the four most recent
quarters, as applicable) for which financial statements are available (which may
be unaudited).

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“Eurocurrency Rate” means, for any Interest Period with respect to a
Eurocurrency Rate Loan, the rate per annum equal to the British Bankers
Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as designated by
the Lender from time to time) at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period, for deposits in
the relevant currency (for delivery on the first day of such Interest Period)
with a term equivalent to such Interest Period.  If such rate is not available
at such time for any reason, then the “Eurocurrency Rate” for such Interest
Period shall be the rate per annum determined by the Lender to be the rate at
which deposits in the relevant currency for delivery on the first day of such
Interest Period in Same Day Funds in the approximate amount of the Eurocurrency
Rate Loan being made, continued or converted by the Lender and with a term
equivalent to such Interest Period would be offered by the Lender’s London
Branch (or other branch or Affiliate of the Lender) to major banks in the London
or other offshore interbank market for such currency at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period.

 

6

--------------------------------------------------------------------------------


 

“Eurocurrency Rate Loan” means a Loan that bears interest based on the
Eurocurrency Rate.  Eurocurrency Rate Loans may be denominated in Dollars or in
an Alternative Currency.  All Loans denominated in an Alternative Currency must
be Eurocurrency Rate Loans.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Exchange Act” means the Securities Exchange Act of 1934.

 

“Financial Statement Certificate” means a certificate substantially in the form
of Exhibit C.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“GAAP” means generally accepted accounting principles in the United States as in
effect from time to time, consistently applied.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

 

“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person.  The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith.  The term “Guarantee” as a verb has a corresponding meaning.

 

“Guarantors” means, collectively, each Domestic Material Subsidiary listed in
Schedule 5.12 to the Disclosure Letter and each other Domestic Material
Subsidiary which becomes and remains a Guarantor hereunder pursuant to
Section 6.12.

 

7

--------------------------------------------------------------------------------


 

“Guaranty” means the Guaranty made by the Guarantors in favor of the Lender,
substantially in the form of Exhibit E.

 

“Guaranty Accession” means the Accession Agreement, substantially in the form of
Annex 1 to the Guaranty.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP: (a) all obligations of such Person for
borrowed money and all obligations of such Person evidenced by bonds (other than
surety bonds), debentures, notes, loan agreements or other similar instruments;
(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments; (c) net obligations of such
Person under any Swap Contracts; (d) all obligations of such Person to pay the
deferred purchase price of property or services (other than trade accounts
payable in the ordinary course of business); (e) indebtedness (excluding prepaid
interest thereon) secured by a Lien on property owned or being purchased by such
Person (including indebtedness arising under conditional sales or other title
retention agreements), whether or not such indebtedness shall have been assumed
by such Person or is limited in recourse; (f) leases that are required to be
shown as capital leases in accordance with GAAP; and (g) all Guarantees of such
Person in respect of any of the foregoing.  For all purposes hereof, the
Indebtedness of any Person shall include the Indebtedness of any partnership or
joint venture (other than a joint venture that is itself a corporation or
limited liability company) in which such Person is a general partner or a joint
venturer, unless such Indebtedness is expressly made non-recourse to such
Person.  The amount of any net obligation under any Swap Contract on any date
shall be deemed to be the Swap Termination Value thereof as of such date.

 

“Indemnified Liabilities” has the meaning specified in Section 9.05.

 

“Indemnitees” has the meaning specified in Section 9.05.

 

“Interest Payment Date” means (a) as to any Loan other than a Prime Rate Loan,
the last day of each Interest Period applicable to such Loan, and the Maturity
Date; provided, however, that if any Interest Period for a Eurocurrency Rate
Loan exceeds three months, the respective dates that fall every three months
after the beginning of such Interest Period shall also be Interest Payment
Dates; and (b) as to any Prime Rate Loan, the last Business Day of each calendar
month and the Maturity Date.

 

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, or
three or six months thereafter, as selected by the Borrower in its related Loan
Notice; provided that: (a) any Interest Period that would otherwise end on a day
that is not a Business Day shall be extended to the next succeeding Business Day
unless such Business Day falls in another calendar month, in which case such
Interest Period shall end on the next preceding Business Day; (b) any Interest
Period that begins

 

8

--------------------------------------------------------------------------------


 

on the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and (c) no Interest Period shall extend beyond the
Maturity Date.

 

“Investment” means, as to any Person (a) the purchase or other acquisition of
capital stock or other securities of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person, or (c) an Acquisition.  For purposes of covenant compliance, the
amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment.

 

“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of the Borrower or
any Subsidiary.

 

“IP Rights” has the meaning specified in Section 5.16.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Documents” means, with respect to any Letter of Credit, the Letter of
Credit Application (or analogous document related to any Existing Letter of
Credit), and any other document, agreement and instrument entered into by the
Lender and the Borrower or in favor of the Lender and relating to such Letter of
Credit.

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all unreimbursed drawings under any outstanding Letters of Credit.

 

“Lender” has the meaning specified in the introductory paragraph to this
Agreement.

 

“Letter of Credit” means any standby letter of credit issued hereunder.  Letters
of Credit may be issued in Dollars or in an Alternative Currency.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the Lender.

 

9

--------------------------------------------------------------------------------


 

“Letter of Credit Fee” has the meaning specified in Section 2.08.

 

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date (or, if such day is not a Business Day, the next preceding
Business Day).

 

“Letter of Credit Sublimit” means an amount equal to $50,000,000.  The Letter of
Credit Sublimit is part of, and not in addition to, the Commitment.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, and any financing lease having substantially the same economic effect
as any of the foregoing).

 

“Limitation Period” means, as applicable, (a) the period beginning on the
Closing Date and ending on the date of delivery to the Lender of the Compliance
Certificate required to be delivered in connection with the audited annual
financial statements of the Borrower for the fiscal year of the Borrower in
which the Closing Date occurs, or (b) at all times from and after the date of
delivery of the Compliance Certificate referred to in clause (a), any applicable
period beginning on the date of delivery of a Compliance Certificate delivered
in connection with the annual audited financial statements of the Borrower
indicating that the Annual Expenditure Limit will be in effect and ending on the
date of delivery of the next Compliance Certificate delivered in connection with
the annual audited financial statements of the Borrower.

 

“Loan” has the meaning specified in Section 2.01.

 

“Loan Documents” means this Agreement, any Note, the Guaranty, each of the L/C
Documents and any other certificates or agreements executed by or on behalf of
any Loan Party in connection with this Agreement or any other Loan Document.

 

“Loan Notice” means a notice of (a) a borrowing of a Loan, (b) a conversion of a
Loan from one Type to the other, or (c) a continuation of a Eurocurrency Rate
Loan as the same Type, pursuant to Section 2.02(a), which, if in writing, shall
be substantially in the form of Exhibit A.

 

“Loan Parties” means, collectively, the Borrower and each Guarantor.

 

“Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined by the Lender in accordance with its usual and customary
practices to be (to the extent applicable) the addition to the interest rate
hereunder required by the Lender to compensate it for the cost of compliance
with (a) the requirements of the Bank of England and/or the Financial Services
Authority (or, in either case, any other authority which replaces all or any of
its functions); or (b) the requirements of the European Central Bank.  Any such
determination shall, in the absence of manifest error, be conclusive and binding
on all parties hereto.  The Lender will, at the request of the Borrower, deliver
to the Borrower a statement setting forth the calculation of any Mandatory Cost.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), or condition (financial or otherwise) of the Borrower or the
Borrower and its Subsidiaries taken as a whole; (b) a material impairment of the
ability of any Loan Party to perform its payment obligations under any Loan
Document to which it is a party; or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against any Loan Party of
any Loan Document to which it is a party.

 

10

--------------------------------------------------------------------------------


 

“Maturity Date” means March 6, 2013.

 

“Note” means a promissory note made by the Borrower in favor of the Lender
evidencing Loans made by the Lender, substantially in the form of Exhibit B.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document with
respect to any Loan or Letter of Credit, whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Outstanding Amount” means (a) with respect to Loans on any date, the Dollar
Equivalent amount of the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Loans occurring
on such date; and (b) with respect to any L/C Obligations on any date, the
Dollar Equivalent amount of the amount of such L/C Obligations on such date
after giving effect to any L/C Credit Extension occurring on such date and any
other changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements by the Borrower of any drawings
under any Letters of Credit.

 

“Participant” has the meaning specified in Section 9.07(d).

 

“Permitted Acquisition” means any Acquisition that conforms to the following
requirements: (a) the assets, Person, division or line of business to be
acquired shall be (i) in the same or a related line of business as that
conducted by the Borrower and its Subsidiaries on the date hereof or (ii) in a
business that is ancillary and in furtherance of the line of business as that
conducted by the Borrower and its Subsidiaries on the date hereof, (b) all
transactions related to such Acquisition shall be consummated in all material
respects in accordance with applicable Law, (c) no Loan Party shall, as a result
of or in connection with any such acquisition, assume or incur any direct or
contingent liabilities (whether relating to environmental, tax, litigation, or
other matters) that could reasonably be expected, as of the date of such
acquisition, to result in the existence or occurrence of a Material Adverse
Effect; (d) such Acquisition may not be an Unfriendly Acquisition, (e) if the
aggregate cash and non-cash consideration paid in connection with such
Acquisition shall be equal to or greater than 3% of Consolidated Total Assets

 

11

--------------------------------------------------------------------------------


 

(measured as of the last day of the Borrower’s most recent fiscal year end for
which financial statements are available), the Borrower shall have given the
Lender at least 20 Business Days’ prior written notice of such Acquisition prior
to closing such Acquisition, (f) after giving effect to such Acquisition, the
Borrower shall be in compliance with the financial covenants set forth in
Section 7.11 on a pro forma basis as of the last day of the fiscal quarter most
recently ended, and, if the aggregate cash and non-cash consideration paid in
connection with such Acquisition shall be equal to or greater than $50,000,000,
the Borrower shall have delivered to the Lender a certificate of a Responsible
Officer of the Borrower to such effect, together with all relevant financial
computations evidencing such compliance and a copy of any executed purchase
agreement or similar agreement with respect to such Acquisition, (g) immediately
prior to, and after giving effect to, such Acquisition, no Default shall have
occurred and be continuing or would result therefrom, and (h) all actions
required to be taken under Section 6.12 with respect to any acquired or newly
formed Domestic Subsidiary in connection with such Acquisition, shall have been
or will be taken in accordance therewith.

 

“Permitted Holders” means Willis J. Johnson, Barry Rosenstein, JANA Partners LLC
and Thomas W. Smith and their Affiliates.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Prime Rate” means the rate of interest in effect for such day as publicly
announced from time to time by the Lender as its “prime rate.”  The “prime rate”
is a rate set by the Lender based upon various factors including the Lender’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate.  Any change in such rate announced by the Lender
shall take effect at the opening of business on the day specified in the public
announcement of such change.

 

“Prime Rate Loan” means a Loan that bears interest based on the Prime Rate. All
Prime Rate Loans shall be denominated in Dollars.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, or assistant treasurer of a Loan Party.  Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other equity
interests of the Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other equity interest or of any option,
warrant or other right to acquire any such capital stock or other equity
interest; provided that a debt security convertible into capital stock or any
other equity interest shall not be deemed an option, warrant or other right to
acquire any such capital stock or other equity interest.

 

12

--------------------------------------------------------------------------------


 

“Revaluation Date” means (a) with respect to any Loan, each of the following: 
(i) each date of a borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 2.02, and
(iii) such additional dates as the Lender shall require; and (b) with respect to
any Letter of Credit, each of the following:  (i) each date of issuance of a
Letter of Credit denominated in an Alternative Currency, (ii) each date of an
amendment of any such Letter of Credit having the effect of increasing the
amount thereof (solely with respect to the increased amount), (iii) each date of
any payment by the Lender under any Letter of Credit denominated in an
Alternative Currency, and (iv) such additional dates as the Lender shall
require.

 

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Lender to be customary in the place of disbursement or payment
for the settlement of international banking transactions in the relevant
Alternative Currency.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

 

“Spot Rate” for a currency means the rate quoted by the Lender as the spot rate
for the purchase by it of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. on the
date two Business Days prior to the date as of which the foreign exchange
computation is made; provided that the Lender may obtain such spot rate from
another financial institution designated by the Lender if it does not have as of
the date of determination a spot buying rate for any such currency; and provided
further that the Lender may use such spot rate quoted on the date as of which
the foreign exchange computation is made in the case of any Letter of Credit
denominated in an Alternative Currency.

 

“Sterling” and “£” mean the lawful currency of the United Kingdom.

 

“Subordinated Indebtedness” means indebtedness of the Borrower and its
Subsidiaries which is incurred from time to time and subordinated in right of
payment to the Obligations.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or

 

13

--------------------------------------------------------------------------------


 

bond index swaps or options or forward bond or forward bond price or forward
bond index transactions, interest rate options, forward foreign exchange
transactions, cap transactions, floor transactions, collar transactions,
currency swap transactions, cross-currency rate swap transactions, currency
options, spot contracts, or any other similar transactions or any combination of
any of the foregoing (including any options to enter into any of the foregoing),
whether or not any such transaction is governed by or subject to any master
agreement, and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include the Lender or any Affiliate of
the Lender).

 

“Taxes” has the meaning specified in Section 3.01.

 

“Test Period” means any period of four consecutive fiscal quarters of the
Borrower.

 

“Threshold Amount” means $25,000,000.

 

“Type” means, with respect to a Loan, its character as a Prime Rate Loan or a
Eurocurrency Rate Loan.

 

“Unfriendly Acquisition” means any Acquisition that has not, at the time of the
first public announcement of an offer relating thereto, been approved or
recommended by the board of directors (or other legally recognized governing
body) of the Person to be acquired; except that with respect to any Acquisition
of a non-U.S. Person, an otherwise friendly Acquisition shall not be deemed to
be unfriendly if it is not customary in such jurisdiction to obtain such
approval prior to the first public announcement of an offer relating to a
friendly Acquisition.

 

“United States” and “U.S.” mean the United States of America.

 

“Wholly-Owned Subsidiary” means, as to any Person at any time, (a) any
corporation 100% of whose capital stock (other than directors qualifying shares
or local ownership requirements) is at such time owned by such Person and/or one
or more Wholly-Owned Subsidiaries of such Person, and (b) any partnership,
association, joint venture, or other entity in which such Person and/or one or
more Wholly-Owned Subsidiaries of such Person has a 100% equity interest at such
time.

 

14

--------------------------------------------------------------------------------


 

1.02        Other Interpretive Provisions.  With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

 

(a)       The meanings of defined terms are equally applicable to the singular
and plural forms of the defined terms.

 

(b)       (i) The words “herein,” “hereto,” “hereof” and “hereunder” and words
of similar import when used in any Loan Document shall refer to such Loan
Document as a whole and not to any particular provision thereof. (ii) Article,
Section, Exhibit and Schedule references are to the Loan Document in which such
reference appears. (iii) The term “including” is by way of example and not
limitation. (iv) The term “documents” includes any and all instruments,
documents, agreements, certificates, notices, reports, financial statements and
other writings, however evidenced, whether in physical or electronic form.

 

(c)       In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

(d)       Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.

 

1.03        Accounting Terms.  (a)  All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis.

 

(b)       If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower or the Lender shall so request, the Lender and the Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Lender), provided that, until so amended, (i) such ratio or requirement
shall continue to be computed in accordance with GAAP prior to such change
therein and (ii) the Borrower shall provide to the Lender financial statements
and other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

 

1.04        Rounding.  Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

 

1.05        References to Agreements and Laws.  Unless otherwise expressly
provided herein, (a) references to Organization Documents, agreements (including
the Loan Documents) and other contractual instruments shall be deemed to include
all subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

 

15

--------------------------------------------------------------------------------


 

1.06        Times of Day.  Unless otherwise specified, all references herein to
times of day shall be references to Pacific time (daylight or standard, as
applicable).

 

1.07        Letter of Credit Amounts.  Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.

 

1.08        Exchange Rates; Currency Equivalents; Change of Currency.  (a)  The
Lender shall determine the Spot Rates as of each Revaluation Date to be used for
calculating Dollar Equivalent amounts of Loans and Outstanding Amounts
denominated in a currency other than Dollars.  Such Spot Rates shall become
effective as of such Revaluation Date and shall be the Spot Rates employed in
converting any amounts between the applicable currencies until the next
Revaluation Date to occur.  Except for purposes of financial statements
delivered by any Loan Parties hereunder or calculating financial covenants
hereunder or except as otherwise provided herein, the applicable amount of any
currency (other than Dollars) for purposes of the Loan Documents shall be such
Dollar Equivalent amount as so determined by the Lender.

 

(b)       Wherever in this Agreement in connection with a borrowing, conversion,
continuation or prepayment of a Eurocurrency Rate Loan, an amount, such as a
required minimum or multiple amount, is expressed in Dollars, but the borrowing
or Eurocurrency Rate Loan is denominated in an Alternative Currency, such amount
shall be the relevant Alternative Currency Equivalent of such Dollar amount
(rounded to the nearest unit of such Alternative Currency, with 0.5 of a unit
being rounded upward), as determined by the Lender.

 

(c)       Each provision of this Agreement also shall be subject to such
reasonable changes of construction as the Lender may from time to time specify
to be appropriate to reflect a change in currency of any country and any
relevant market conventions or practices relating to the change in currency.

 

ARTICLE II

THE COMMITMENT AND CREDIT EXTENSIONS

 

2.01        Loans.  Subject to the terms and conditions set forth herein, the
Lender agrees to make loans (each such loan, a “Loan”) to the Borrower in
Dollars or in one or more Alternative Currencies from time to time, on any
Business Day during the Availability Period, in an aggregate amount not to
exceed at any time outstanding the amount of the Commitment; provided, however,
that after giving effect to any borrowing, (i) the Outstanding Amount of all
Loans, plus the Outstanding Amount of all L/C Obligations, shall not exceed the
Commitment, and (ii)  the aggregate Outstanding Amount of all Loans and L/C
Obligations denominated in Alternative Currencies shall not exceed the
Alternative Currency Sublimit.  Within the limits of the Commitment, and subject
to the other terms and conditions hereof, the Borrower may borrow under this
Section 2.01, prepay under Section 2.04, and reborrow under this Section 2.01. 
A Loan may be a Prime Rate Loan or a Eurocurrency Rate Loan, as further provided
herein.

 

16

--------------------------------------------------------------------------------


 

2.02        Borrowings, Conversions and Continuations of Loans.  (a) Each
borrowing, each conversion of a Loan from one Type to the other, and each
continuation of a Eurocurrency Rate Loan shall be made upon the Borrower’s
irrevocable notice to the Lender, which may be given by telephone.  Each such
notice must be received by the Lender not later than 11:00 a.m. (i) three
Business Days prior to the requested date of any borrowing of, conversion to or
continuation of Eurocurrency Rate Loans denominated in Dollars or of any
conversion of Eurocurrency Rate Loans denominated in Dollars to Prime Rate
Loans, (ii) four Business Days (or five Business Days in the case of a Special
Notice Currency) prior to the requested date of any borrowing or continuation of
Eurocurrency Rate Loans denominated in Alternative Currencies, and (iii) on the
requested date of any borrowing of a Prime Rate Loan.  Notwithstanding anything
to the contrary contained herein, but subject to the provisions of
Section 9.02(d), any such telephonic notice may be given by an individual who
has been authorized in writing to do so by a Responsible Officer of the
Borrower.  Each such telephonic notice must be confirmed promptly by delivery to
the Lender of a written Loan Notice, appropriately completed and signed by a
Responsible Officer of the Borrower.  Each borrowing of, conversion to or
continuation of a Eurocurrency Rate Loan shall be in a principal amount of
$1,000,000 or a whole multiple of $1,000,000 in excess thereof.  Each borrowing
of or conversion to a Prime Rate Loan shall be in a principal amount of $100,000
or a whole multiple of $100,000 in excess thereof.  Each Loan Notice (whether
telephonic or written) shall specify (i) whether the Borrower is requesting a
borrowing, a conversion of a Loan from one Type to the other, or a continuation
of a Eurocurrency Rate Loan, (ii) the requested date of the borrowing,
conversion or continuation, as the case may be (which shall be a Business Day),
(iii) the principal amount of the Loan to be borrowed, converted or continued,
(iv) the Type of Loan to be borrowed or to which an existing Loan is to be
converted, (v) the applicable currency, and (vi) if applicable, the duration of
the Interest Period with respect thereto. If the Borrower fails to specify a
currency in a Loan Notice requesting a borrowing, then the Loans so requested
shall be made in Dollars.  If the Borrower fails to specify a Type of Loan in a
Loan Notice or if the Borrower fails to give a timely notice requesting a
conversion or continuation, then the applicable Loans shall be made as, or
converted to, Prime Rate Loans; provided, however, that in the case of a failure
to timely request a continuation of Loans denominated in an Alternative
Currency, such Loans shall be continued as Eurocurrency Rate Loans in their
original currency with an Interest Period of one month.  Any automatic
conversion to Prime Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurocurrency Rate
Loans.  If the Borrower requests a borrowing of, conversion to, or continuation
of Eurocurrency Rate Loans in any such Loan Notice, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
month.  No Loan may be converted into or continued as a Loan denominated in a
different currency, but instead must be prepaid in the original currency of such
Loan and reborrowed in the other currency.

 

(b)       Upon satisfaction of the applicable conditions set forth in
Section 4.02 (and, if a borrowing is the initial Credit Extension,
Section 4.01), the Lender shall make the proceeds of each Loan available to the
Borrower either by (i) crediting the account of the Borrower on the books of the
Lender with the amount of such proceeds or (ii) wire transfer of such proceeds,
in each case in accordance with instructions provided to (and reasonably
acceptable to) the Lender by the Borrower.

 

17

--------------------------------------------------------------------------------


 

(c)       Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan.  During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurocurrency Rate Loans (whether in
Dollars or any Alternative Currency) without the consent of the Lender, and the
Lender may demand that any or all of the then outstanding Eurocurrency Rate
Loans denominated in an Alternative Currency be prepaid, or redenominated into
Dollars in the amount of the Dollar Equivalent thereof, on the last day of the
then current Interest Period with respect thereto.

 

(d)       The Lender shall promptly notify the Borrower of the interest rate
applicable to any Interest Period for a Eurocurrency Rate Loan upon
determination of such interest rate.  The determination of the Eurocurrency Rate
by the Lender shall be conclusive in the absence of manifest error.  At any time
that a Prime Rate Loan is outstanding, the Lender shall notify the Borrower of
any change in the Prime Rate promptly following the public announcement of such
change.

 

(e)       After giving effect to all borrowings, all conversions of Loans from
one Type to the other, and all continuations of Loans as the same Type, there
shall not be more than ten Interest Periods in effect.

 

2.03        Letters of Credit.

 

(a)       Subject to the terms and conditions set forth herein, the Lender
agrees from time to time on any Business Day during the period from the Closing
Date until the Letter of Credit Expiration Date, to issue Letters of Credit for
the account of the Borrower denominated in Dollars or in one or more Alternative
Currencies, to amend or extend Letters of Credit previously issued by it, and to
honor drawings under Letters of Credit; provided that after giving effect to any
L/C Credit Extension with respect to any Letter of Credit, (i) the aggregate
Outstanding Amount of the Loans, plus the Outstanding Amount of all L/C
Obligations, shall not exceed the Commitment, (ii) the Outstanding Amount of the
L/C Obligations shall not exceed the Letter of Credit Sublimit, and (iii) the
aggregate Outstanding Amount of all Loans and L/C Obligations denominated in
Alternative Currencies shall not exceed the Alternative Currency Sublimit. 
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and,
accordingly, the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed.

 

(b)       Letters of Credit may include a provision providing that the maturity
date thereof will be automatically extended each year for an additional year
unless the Lender gives written notice to the contrary.

 

(c)       The issuance of any Letter of Credit, and any amendment to, or
extension of, a Letter of Credit, shall be subject to the Lender’s written
approval, and shall be in form and content reasonably satisfactory to the Lender
and in favor of a beneficiary reasonably acceptable to the Lender.  Without
limiting the foregoing, the Lender shall not be under any obligation to issue
any Letter of Credit if (i) the issuance of such Letter of Credit would violate
one or more policies of the Lender applicable to letters of credit generally;
(ii) except as otherwise agreed by the Lender, such Letter of Credit is in an
initial stated amount less than $100,000; (iii) such Letter of Credit is to be
denominated in a currency other than Dollars or an Alternative Currency;
(iv) the expiry date of such Letter of Credit would occur after the Letter of
Credit Expiration Date; (v) subject to subsection (b), the expiry date of such
Letter of Credit would occur more

 

18

--------------------------------------------------------------------------------


 

than twelve months after the date of issuance or last extension; or (vi) the
Lender does not as of the issuance date of such requested Letter of Credit issue
Letters of Credit in the requested currency.  The Lender shall be under no
obligation to amend any Letter of Credit if (A) the Lender would have no
obligation at such time to issue such Letter of Credit in its amended form under
the terms hereof, or (B) the beneficiary of such Letter of Credit does not
accept the proposed amendment to such Letter of Credit.

 

(d)       Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower delivered to the Lender in the form of a Letter
of Credit Application, appropriately completed and signed by a Responsible
Officer of the Borrower.  Such Letter of Credit Application must be received by
the Lender not later than 11:00 a.m. at least two Business Days (or such later
date and time as the Lender may agree in a particular instance in their sole
discretion) prior to the proposed issuance date or date of amendment, as the
case may be.  In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the Lender: (A) the proposed issuance date of the requested
Letter of Credit (which shall be a Business Day); (B) the amount and currency
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the purpose
and nature of the requested Letter of Credit; and (H) such other matters as the
Lender may require.  In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail satisfactory to the Lender (A) the Letter of Credit to be
amended; (B) the proposed date of amendment thereof (which shall be a Business
Day); (C) the nature of the proposed amendment; and (D) such other matters as
the Lender may require.  Additionally, the Borrower shall furnish to the Lender
such other documents and information pertaining to such requested Letter of
Credit issuance or amendment, including any L/C Documents, as the Lender may
require.

 

(e)       Promptly after its delivery of any Letter of Credit or any amendment
to a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the Lender will also deliver to the Borrower a true and
complete copy of such Letter of Credit or amendment.

 

(f)        Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, the Lender shall notify the
Borrower thereof.  In the case of a Letter of Credit denominated in an
Alternative Currency, the Borrower shall reimburse the Lender in such
Alternative Currency, unless (A) the Lender (at its option) shall have specified
in such notice that it will require reimbursement in Dollars, or (B) in the
absence of any such requirement for reimbursement in Dollars, the Borrower shall
have notified the Lender promptly following receipt of the notice of drawing
that the Borrower will reimburse the Lender in Dollars.  In the case of any such
reimbursement in Dollars of a drawing under a Letter of Credit denominated in an
Alternative Currency, the Lender shall notify the Borrower of the Dollar
Equivalent of the amount of the drawing promptly following the determination
thereof.  Not later than 11:00 a.m. on the first Business Day after the date of
any payment by the Lender under a Letter of Credit to be reimbursed in Dollars,
or the Applicable Time on the first Business Day after the date of any payment
by the Lender under a Letter of Credit to be reimbursed in an Alternative
Currency (each such date, an “Honor Date”), the Borrower shall reimburse the
Lender in an amount equal to the amount of such drawing and in the applicable
currency.

 

19

--------------------------------------------------------------------------------


 

(g)       Any sum drawn under a Letter of Credit may, at the option of the
Lender, be deemed to be a Loan under this Agreement on the Business Day after
the Honor Date.  In such event, the Borrower shall be deemed to have requested a
Prime Rate Loan in an amount equal to the unreimbursed drawing, without regard
to the minimum and multiples specified in Section 2.02 for the principal amount
of Prime Rate Loans, but subject to the amount of the unutilized portion of the
Commitment and the conditions set forth in Section 4.02 (other than the delivery
of a Loan Notice).  If such unreimbursed drawing is denominated in an
Alternative Currency, it shall be redenominated into Dollars on such borrowing
date in the amount of the Dollar Equivalent thereof.  Such Prime Rate Loan will
bear interest and be due as described elsewhere in this Agreement.

 

(h)       If the Borrower fails to so reimburse the Lender by such time
specified above on the Business Day after the Honor Date and any amount of the
unreimbursed drawing is not refinanced by a Prime Rate Loan hereunder, the
amount of the unreimbursed drawing shall be due and payable on demand made by
the Lender to the Borrower (together with interest) and shall bear interest
(after as well as before judgment) at the Default Rate.  If such unreimbursed
drawing is denominated in an Alternative Currency, it shall be redenominated
into Dollars on such Business Day in the amount of the Dollar Equivalent
thereof.

 

(i)        The obligation of the Borrower to reimburse the Lender for each
drawing under any Letter of Credit issued for the account of the Borrower shall
be absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances, including
the following:  (i)     any lack of validity or enforceability of such Letter of
Credit, this Agreement or any other Credit Document; (ii) the existence of any
claim, counterclaim, setoff, defense or other right that the Borrower or any
Subsidiary thereof may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the Lender or any other Person, whether
in connection with this Agreement, the transactions contemplated hereby or by
such Letter of Credit or any agreement or instrument relating thereto, or any
unrelated transaction; (iii) any draft, demand, certificate or other document
presented under such Letter of Credit proving to be forged, fraudulent, invalid
or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; or any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under such Letter of Credit;
(iv) any payment by the Lender under such Letter of Credit against presentation
of a draft or certificate that does not strictly comply with the terms of such
Letter of Credit; or any payment made by the Lender under such Letter of Credit
to any Person purporting to be a trustee in bankruptcy, debtor-in-possession,
assignee for the benefit of creditors, liquidator, receiver or other
representative of or successor to any beneficiary or any transferee of such
Letter of Credit, including any arising in connection with any proceeding under
any Debtor Relief Law; (v) any adverse change in the relevant exchange rates or
in the availability of the relevant Alternative Currency to the Borrower or any
Subsidiary or in the relevant currency markets generally; or (vi) any other
circumstance or happening whatsoever, whether or not similar to any of the
foregoing, including any other circumstance that might otherwise constitute a
defense available to, or a discharge of, the Borrower.

 

(j)        The Borrower shall promptly examine a copy of each Letter of Credit
issued for its account and each amendment thereto that is delivered to it and,
in the event of any claim of noncompliance with the Borrower’s instructions or
other irregularity, the Borrower will immediately notify the Lender.  The
Borrower shall be conclusively deemed to have waived any such claim against the
Lender and its correspondents unless such notice is given as aforesaid.

 

20

--------------------------------------------------------------------------------


 

(k)       The Borrower agrees that, in paying any drawing under a Letter of
Credit, the Lender shall not have any responsibility to obtain any document
(other than any sight draft, certificates and documents expressly required by
the Letter of Credit) or to ascertain or inquire as to the validity or accuracy
of any such document or the authority of the Person executing or delivering any
such document.  The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement.  None
of the Lender, any of the other Indemnitees nor any correspondent, participant
or assignee of the Lender shall be liable or responsible for any of the matters
described in clauses (i) through (v) of Subsection (i); provided, however, that
anything in such clauses to the contrary notwithstanding, the Borrower may have
a claim against the Lender, and the Lender may be liable to the Borrower, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the Borrower which the Borrower proves were
caused by the Lender’s willful misconduct or gross negligence or the Lender’s
willful failure to pay under any Letter of Credit after the presentation to it
by the beneficiary of a sight draft and certificate(s) strictly complying with
the terms and conditions of a Letter of Credit.  In furtherance and not in
limitation of the foregoing, the Lender may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and the Lender shall
not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason.

 

(l)        In addition to any requirement in the L/C Documents with respect to
Cash Collateral for the L/C Obligations, if the Lender notifies the Borrower at
any time that the Outstanding Amount of all L/C Obligations at such time exceeds
by $50,000 or more the Letter of Credit Sublimit then in effect, then, within
two Business Days after receipt of such notice, the Borrower shall Cash
Collateralize the L/C Obligations in an amount equal to the amount by which the
Outstanding Amount of all L/C Obligations exceeds the Letter of Credit
Sublimit.  The Lender may, at any time and from time to time after the initial
deposit of Cash Collateral, request that additional Cash Collateral be provided
in order to protect against the results of exchange rate fluctuations. For
purposes of this Agreement, “Cash Collateralize” means to pledge and deposit
with or deliver to the Lender, as collateral for the L/C Obligations, cash or
deposit account balances pursuant to documentation in form and substance
satisfactory to the Lender.  Derivatives of such term have corresponding
meanings.  The Borrower hereby grants to the Lender a security interest in all
such cash, deposit accounts and all balances therein and all proceeds of the
foregoing.  Cash Collateral shall be maintained in blocked, non-interest bearing
deposit accounts at the Lender.

 

(m)      Unless otherwise expressly agreed by the Lender and the Borrower when a
Letter of Credit is issued, the rules of the ISP shall apply to each Letter of
Credit.

 

(n)       In the event of any conflict between the terms hereof and the terms of
any L/C Document, the terms hereof shall control.

 

21

--------------------------------------------------------------------------------


 

2.04        Prepayments.

 

(a)       The Borrower may, upon notice to the Lender, at any time or from time
to time voluntarily prepay any Loan in whole or in part without premium or
penalty; provided that (a) such notice must be received by the Lender not later
than 11:00 a.m. (i) three Business Days prior to any date of prepayment of
Eurocurrency Rate Loans denominated in Dollars, (ii) four Business Days (or
five, in the case of prepayment of Loans denominated in Special Notice
Currencies) prior to any date of prepayment of Eurocurrency Rate Loans
denominated in Alternative Currencies, and (iii) on the date of prepayment of a
Prime Rate Loan; (b) any prepayment of a Eurocurrency Rate Loan shall be in a
principal amount of $1,000,000 or a whole multiple of $1,000,000 in excess
thereof; and (c) any prepayment of a Prime Rate Loan shall be in a principal
amount of $100,000 or a whole multiple of $100,000 in excess thereof or, in each
case, if less, the entire principal amount thereof then outstanding.  Each such
notice shall specify the date and amount of such prepayment and the Type(s) of
Loan(s) to be prepaid.  If such notice is given by the Borrower, the Borrower
shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein.  Any prepayment of a
Eurocurrency Rate Loan shall be accompanied by all accrued interest thereon,
together with any additional amounts required pursuant to Section 3.05.

 

(b)       (i) If the Lender notifies the Borrower at any time that the
Outstanding Amount of all Loans and L/C Obligations (the “Total Outstandings”)
at such time exceeds by $50,000 or more the Commitment then in effect, then,
within two Business Days after receipt of such notice, the Borrower shall prepay
Loans and/or Cash Collateralize the L/C Obligations in an aggregate amount
sufficient to reduce such Outstanding Amount as of such date of payment to an
amount not to exceed 100% of the Commitment then in effect; provided, however,
that, subject to the provisions of Section 2.03(l), the Borrower shall not be
required to Cash Collateralize the L/C Obligations pursuant to this
Section 2.04(b) unless after the prepayment in full of the Loans the Total
Outstandings exceed the Commitment then in effect.  The Lender may, at any time
and from time to time after the initial deposit of such Cash Collateral, request
that additional Cash Collateral be provided in order to protect against the
results of further exchange rate fluctuations.  (ii) If the Lender notifies the
Borrower at any time that the Outstanding Amount of all Loans denominated in
Alternative Currencies at such time exceeds by $50,000 or more the Alternative
Currency Sublimit then in effect, then, within two Business Days after receipt
of such notice, the Borrower shall prepay Loans in an aggregate amount
sufficient to reduce such Outstanding Amount as of such date of payment to an
amount not to exceed 100% of the Alternative Currency Sublimit then in effect.

 

2.05        Termination or Reduction of Commitment.

 

(a)       The Borrower may, upon notice to the Lender, terminate the Commitment,
or from time to time permanently reduce the Commitment; provided that (a) any
such notice shall be received by the Lender not later than 11:00 a.m., five
Business Days prior to the date of termination or reduction, (b) any such
partial reduction shall be in an aggregate amount of $1,000,000 or any whole
multiple of $500,000 in excess thereof, and (c) the Borrower shall not terminate
or reduce the Commitment if, after giving effect thereto and to any concurrent
prepayments hereunder, the Outstanding Amount would exceed the Commitment.  If,
after giving effect to any reduction of the Commitment, the Alternative Currency
Sublimit or the Letter of Credit Sublimit exceeds the amount of the Commitment,
such Sublimit shall be automatically reduced by the amount of such excess. 
Except as required by the Lender, the amount of any such Commitment reduction
shall not be applied to the Alternative Currency Sublimit or the Letter of
Credit Sublimit unless otherwise specified by the Borrower.

 

22

--------------------------------------------------------------------------------


 

(b)       On each date set forth below, the Commitment shall be reduced by the
amount set forth opposite such date below:

 

Date

 

Amount of Reduction

 

March 6, 2009

 

$

25,000,000

 

March 6, 2010

 

$

25,000,000

 

March 6, 2011

 

$

25,000,000

 

 

(c)  All Commitment Fees accrued until the effective date of any termination or
reduction of the Commitment shall be paid on the effective date of such
termination or reduction.

 

2.06        Repayment of Loans.  The Borrower shall repay to the Lender on the
Maturity Date the aggregate principal amount of Loans outstanding on such date.

 

2.07        Interest.  (a) Subject to the provisions of subsection (b),
(i) during such periods as any Loan shall constitute a Eurocurrency Rate Loan,
such Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus the Applicable Rate plus, if applicable, the Mandatory
Cost; and (ii) during such periods as any Loan shall constitute a Prime Rate
Loan, such Prime Rate Loan shall bear interest on the outstanding principal
amount thereof at a rate per annum equal to the Prime Rate plus the Applicable
Rate.

 

(b)       If any amount payable by the Borrower under any Loan Document is not
paid when due (without regard to any applicable grace periods), whether at
stated maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.  Furthermore,
while any Event of Default exists, the Borrower shall pay interest on the
principal amount of all outstanding Obligations hereunder at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.  Accrued and unpaid interest on past due
amounts (including interest on past due interest) shall be due and payable upon
demand.

 

(c)       The Borrower shall pay to the Lender interest on each Loan in arrears
on each Interest Payment Date applicable thereto and at such other times as may
be specified herein.  Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

 

2.08        Fees.  (a)  Commitment Fee.  The Borrower shall pay to the Lender,
in Dollars, a commitment fee (the “Commitment Fee”) in an amount equal to the
Applicable Rate multiplied by the Dollar Equivalent of the actual daily amount
by which the Commitment exceeds the Outstanding Amount of Loans and L/C
Obligations for the preceding quarterly period.  The Commitment Fee shall accrue
at all times during the Availability Period, including at any time

 

23

--------------------------------------------------------------------------------


 

during which any condition in Article IV is not met, and shall be due and
payable quarterly in arrears on the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the
Closing Date, and on the Maturity Date.  The Commitment Fee shall be calculated
quarterly in arrears, and if there is any change in the Applicable Rate during
any quarter, the actual daily amount shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.

 

(b)       Upfront Fee. The Borrower shall pay to the Lender on or prior to the
Closing Date an upfront fee in the amount of $150,000.  Such fee shall be fully
earned when paid and shall not be refundable for any reason whatsoever.

 

(c)       Letter of Credit Fee.  The Borrower shall pay to the Lender, in
Dollars, a Letter of Credit fee (the “Letter of Credit Fee”) equal to the
Applicable Rate multiplied by the Dollar Equivalent of the daily amount
available to be drawn under each outstanding Letter of Credit.  Letter of Credit
Fees shall be due and payable quarterly in arrears on the last Business Day of
each March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand, and if there is any change in the
Applicable Rate during any quarter, the daily amount available to be drawn under
each Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect.  Notwithstanding anything to the contrary contained herein, upon the
request of the Lender, while any Event of Default exists, all Letter of Credit
Fees shall accrue at a rate equal to the Applicable Rate plus 2.0% per annum.

 

(d)       Other Fees.  The Borrower shall pay to the Lender, in Dollars, the
customary issuance, presentation, amendment and other processing fees, and other
standard fees, costs and charges, of the Lender relating to letters of credit as
from time to time in effect.  Such customary fees and standard costs and charges
are due and payable on demand and are nonrefundable.

 

2.09        Computation of Interest and Fees.  All computations of interest on
Prime Rate Loans when the Prime Rate is determined with reference to the
Lender’s “prime rate” shall be made on the basis of a year of 365 or 366 days,
as the case may be, and actual days elapsed.  All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year) or, in the case of interest in respect
of Loans denominated in Alternative Currencies as to which market practice
differs from the foregoing, in accordance with such market practice.  Interest
shall accrue on each Loan for the day on which the Loan is made, and shall not
accrue on a Loan, or any portion thereof, for the day on which the Loan or such
portion is paid, provided that any Loan that is repaid on the same day on which
it is made shall, subject to Section 2.11(a), bear interest for one day.

 

2.10        Evidence of Debt.  The Credit Extensions made by the Lender shall be
evidenced by one or more accounts or records maintained by the Lender in the
ordinary course of business.  The accounts or records maintained by the Lender
shall be conclusive absent manifest error of the amount of the Credit Extensions
made by the Lender to the Borrower and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations.  Upon the request of the Lender, the
Borrower shall execute and deliver to the

 

24

--------------------------------------------------------------------------------


 

Lender a Note, which shall evidence the Lender’s Loans in addition to such
accounts or records.  The Lender may attach schedules to the Note and endorse
thereon the date, Type, amount and maturity of each Loan and payments with
respect thereto.

 

2.11        Payments Generally.  (a) All payments to be made by the Borrower
shall be made without condition or deduction for any counterclaim, defense,
recoupment or setoff.  Except as otherwise expressly provided herein and except
with respect to principal of and interest on Loans denominated in an Alternative
Currency, all payments by the Borrower hereunder shall be made to the Lender at
the applicable lending office in Dollars and in Same Day Funds not later than
noon on the date specified herein.  Except as otherwise expressly provided
herein, all payments by the Borrower hereunder with respect to principal and
interest on Loans denominated in an Alternative Currency shall be made to the
Lender at the applicable lending office in such Alternative Currency and in Same
Day Funds not later than the Applicable Time specified by the Lender on the
dates specified herein. Without limiting the generality of the foregoing, the
Lender may require that any payments due under this Agreement be made in the
United States.  If, for any reason, the Borrower is prohibited by any Law from
making any required payment hereunder in an Alternative Currency, the Borrower
shall make such payment in Dollars in the Dollar Equivalent of the Alternative
Currency payment amount.    All payments received by the Lender (i) after noon,
in the case of payments in Dollars, or (ii) after the Applicable Time specified
by the Lender in the case of payments in an Alternative Currency, shall in each
case be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue..

 

(b)       If any payment to be made by the Borrower shall come due on a day
other than a Business Day, payment shall be made on the next following Business
Day, and such extension of time shall be reflected in computing interest or
fees, as the case may be.

 

(c)       Nothing herein shall be deemed to obligate the Lender to obtain the
funds for any Loan in any particular place or manner or to constitute a
representation by the Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

 

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01        Taxes.  (a) Any and all payments by the Borrower to or for the
account of the Lender under any Loan Document shall be made free and clear of
and without deduction for any and all present or future taxes, duties, levies,
imposts, deductions, assessments, fees, withholdings or similar charges, and all
liabilities with respect thereto, excluding any such amounts imposed on or
measured by the Lender’s overall net income, and franchise taxes imposed on it
(in lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the Laws of which the Lender is organized or maintains a lending
office (all such non-excluded taxes, duties, levies, imposts, deductions,
assessments, fees, withholdings or similar charges, and liabilities being
hereinafter referred to as “Taxes”).  If the Borrower shall be required by any
Laws to deduct any Taxes from or in respect of any sum payable under any Loan
Document to the Lender, (i) the sum payable shall be increased as necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section), the Lender receives an amount equal
to the sum it would have received had no such deductions been made, (ii) the
Borrower shall make such deductions, (iii) the Borrower shall pay

 

25

--------------------------------------------------------------------------------


 

the full amount deducted to the relevant taxation authority or other authority
in accordance with applicable Laws, and (iv) within 30 days after the date of
such payment, the Borrower shall furnish to the Lender documents reasonably
satisfactory to the Lender evidencing payment thereof.

 

(b)       In addition, the Borrower agrees to pay any and all present or future
stamp, court or documentary taxes and any other excise or property taxes or
charges or similar levies which arise from any payment made under any Loan
Document or from the execution, delivery, performance, enforcement or
registration of, or otherwise with respect to, any Loan Document (hereinafter
referred to as “Other Taxes”).

 

(c)       If the Borrower shall be required to deduct or pay any Taxes or Other
Taxes from or in respect of any sum payable under any Loan Document to the
Lender, the Borrower shall also pay to the Lender, at the time interest is paid,
such additional amount that the Lender specifies is necessary to preserve the
after-tax yield (after factoring in all taxes, including taxes imposed on or
measured by net income) that the Lender would have received if such Taxes or
Other Taxes had not been imposed.

 

(d)       The Borrower agrees to indemnify the Lender for (i) the full amount of
Taxes and Other Taxes (including any Taxes or Other Taxes imposed or asserted by
any jurisdiction on amounts payable under this Section) paid by the Lender,
(ii) amounts payable under Section 3.01(c) and (iii) any liability (including
additions to tax, penalties, interest and expenses) arising therefrom or with
respect thereto, in each case whether or not such Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  Payment under this subsection (d) shall be made within 30 days after
the date the Lender makes a demand therefor.

 

(e)       The Lender agrees promptly to deliver to the Borrower, as the Borrower
shall reasonably request, in a timely fashion after the Closing Date, such
documents and forms required by any relevant taxing authorities under the Laws
of any non-U.S. jurisdiction, duly executed and completed by the Lender, as are
required under such Laws to confirm the Lender’s entitlement to any available
exemption from, or reduction of, applicable withholding taxes in respect of all
payments to be made to the Lender outside of the U.S. by the Borrower pursuant
to this Agreement or otherwise to establish the Lender’s status for withholding
tax purposes in such other jurisdiction.  The Lender shall promptly (i) notify
the Borrower of any change in circumstances which would modify or render invalid
any such  claimed exemption or reduction, and (ii) take such steps as shall not
be materially disadvantageous to it, in the reasonable judgment of the Lender,
and as may be reasonably necessary (including the re-designation of its lending
office) to avoid any requirement of applicable Laws of any such jurisdiction
that the Borrower make any deduction or withholding for taxes from amounts
payable to the Lender.  Additionally, the Borrower shall promptly deliver to the
Lender, as the Lender shall reasonably request, in a timely fashion after the
Closing Date, such documents and forms required by any relevant taxing
authorities under the Laws of any jurisdiction, duly executed and completed by
the Borrower, as are required to be furnished by the Lender under such Laws in
connection with any payment by the Lender of Taxes or Other Taxes, or otherwise
in connection with the Loan Documents, with respect to such jurisdiction.

 

26

--------------------------------------------------------------------------------


 

(f)        If the Lender determines, in its reasonable discretion, that it has
received a refund of any Taxes or Other Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 3.01, it shall pay over such refund
to the Borrower (but only to the extent of any such indemnity payments or
additional amounts, as applicable, paid by the Borrower under this Section 3.01
with respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Borrower, upon the request of the Lender, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the Lender in
the event the Lender is required to repay such refund to such Governmental
Authority.  This Section 3.01(f) shall not be construed to require the Lender to
make available its tax returns (or any other information relating to its Taxes
that it deems confidential) to the Borrower or any other Person.

 

3.02        Illegality.  If the Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for the Lender or its lending office to make, maintain or fund Eurocurrency Rate
Loans (whether denominated in Dollars or any Alternative Currency), or to
determine or charge interest rates based upon the Eurocurrency Rate, or any
Governmental Authority has imposed material restrictions on the authority of the
Lender to purchase or sell, or to take deposits of, Dollars or any Alternative
Currency in the applicable interbank market, then, on notice thereof by the
Lender to the Borrower, any obligation of the Lender to make or continue
Eurocurrency Rate Loans in the affected currency or currencies or to convert
Prime Rate Loans to Eurocurrency Rate Loans shall be suspended until the Lender
notifies the Borrower that the circumstances giving rise to such determination
no longer exist.  Upon receipt of such notice, the Borrower shall, upon demand
from the Lender, prepay or, if applicable and such Loans are denominated in
Dollars, convert all Eurocurrency Rate Loans to Prime Rate Loans, either on the
last day of the Interest Period therefor, if the Lender may lawfully continue to
maintain such Eurocurrency Rate Loans to such day, or immediately, if the Lender
may not lawfully continue to maintain such Eurocurrency Rate Loans.  Upon any
such prepayment or conversion, the Borrower shall also pay accrued interest on
the amount so prepaid or converted.

 

3.03        Inability to Determine Eurocurrency Rate.  If the Lender determines
that for any reason (a) deposits (whether in Dollars or an Alternative Currency)
are not being offered to banks in the applicable offshore interbank market for
such currency for the applicable amount and Interest Period of such Eurocurrency
Rate Loan, (b) adequate and reasonable means do not exist for determining the
Eurocurrency Rate for any requested Interest Period with respect to a proposed
Eurocurrency Rate Loan (whether denominated in Dollars or an Alternative
Currency), or (c) the Eurocurrency Rate for any requested Interest Period with
respect to a proposed Eurocurrency Rate Loan does not adequately and fairly
reflect the cost to the Lender of funding such Loan, the Lender will promptly so
notify the Borrower.  Thereafter, the obligation of the Lender to make or
maintain Eurocurrency Rate Loans in the affected currency or currencies shall be
suspended until the Lender revokes such notice.  Upon receipt of such notice,
the Borrower may revoke any pending request for a borrowing of, conversion to or
continuation of a Eurocurrency Rate Loan in the affected currency or currencies
or, failing that, will be deemed to have converted such request into a request
for a borrowing of a Prime Rate Loan in Dollar Equivalent of the amount
specified therein.

 

27

--------------------------------------------------------------------------------


 

3.04        Increased Cost and Reduced Return; Capital Adequacy.  (a) If the
Lender determines that the introduction of or any change in or in the
interpretation of any Law, or the Lender’s compliance therewith, shall: 
(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, the Lender
(except (A) any reserve requirement contemplated by Section 3.06)  and (B) the
requirements of the Bank of England and the Financial Services Authority or the
European Central Bank reflected in the Mandatory Cost, other than as set forth
below) or the L/C Issuer; (ii) subject the Lender to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit or any
Eurocurrency Rate Loan made by it, or change the basis of taxation of payments
to the Lender or the L/C Issuer in respect thereof (except for (A) Taxes or
Other Taxes (as to which Section 3.01 shall govern), and (B) changes in the rate
or basis of imposition of any amount excluded from the definition of Taxes
pursuant to Section 3.01(a)); (iii) result in the failure of the Mandatory Cost,
as calculated hereunder, to represent the cost to the Lender of complying with
the requirements of the Bank of England and/or the Financial Services Authority
or the European Central Bank in relation to its making, funding or maintaining
Eurocurrency Rate Loans; or (iv) impose on the Lender or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurocurrency Rate Loans made by the Lender or any Letter of Credit; and the
result of any of the foregoing shall be to increase the cost to the Lender of
making or maintaining any Eurocurrency Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to the Lender of
participating in, issuing or maintaining any Letter of Credit, or to reduce the
amount of any sum received or receivable by the Lender hereunder (whether of
principal, interest or any other amount), then from time to time upon demand of
the Lender, the Borrower shall pay to the Lender such additional amounts as will
compensate the Lender for such increased cost or reduction.

 

(b)       If the Lender determines that the introduction of any Law regarding
capital adequacy or any change therein or in the interpretation thereof, or
compliance by the Lender (or its lending office) therewith, has the effect of
reducing the rate of return on the capital of the Lender or any corporation
controlling the Lender as a consequence of the Lender’s obligations hereunder
(taking into consideration its policies with respect to capital adequacy and the
Lender’s desired return on capital), then from time to time upon demand of the
Lender, the Borrower shall pay to the Lender such additional amounts as will
compensate the Lender for such reduction.

 

(c)       Any failure or delay on the part of the Lender to demand compensation
pursuant to the foregoing provisions of this Section shall not constitute a
waiver of the Lender’s right to demand such compensation, provided that the
Borrower shall not be required to compensate the Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than nine months prior to the date that the Lender
notifies the Borrower of the introduction of, change in, change in the
interpretation of, or change in the Lender’s compliance with, the Law giving
rise to such increased costs or reductions and of the Lender’s intention to
claim compensation therefor (except that, if the introduction of, change in,
change in the interpretation of, or change in the Lender’s compliance with such
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).

 

3.05        Funding Losses.  Upon demand of the Lender from time to time, the
Borrower shall promptly compensate the Lender for and hold the Lender harmless
from any loss, cost or expense incurred by it as a result of:  (a) any
continuation, conversion, payment or prepayment of

 

28

--------------------------------------------------------------------------------


 

any Loan other than a Prime Rate Loan on a day other than the last day of the
Interest Period for such Loan (whether voluntary, mandatory, automatic, by
reason of acceleration, or otherwise); (b) any failure by the Borrower to make
payment of any Loan or drawing under any Letter of Credit (or interest due
thereon) denominated in an Alternative Currency on its scheduled due date or any
payment thereof in a different currency; or (c) any failure by the Borrower (for
a reason other than the failure of the Lender to make a Loan) to prepay, borrow,
continue or convert any Loan other than a Prime Rate Loan on the date or in the
amount notified by the Borrower, including any loss of anticipated profits, any
foreign exchange losses and any loss or expense arising from the liquidation or
reemployment of funds obtained by it to maintain such Loan or from fees payable
to terminate the deposits from which such funds were obtained or from the
performance of any foreign exchange contract.  The Borrower shall also pay any
customary administrative fees charged by the Lender in connection with the
foregoing.  For purposes of calculating amounts payable by the Borrower to the
Lender under this Section 3.05, the Lender shall be deemed to have funded each
Eurocurrency Rate Loan at the Eurocurrency Rate for such Loan by a matching
deposit or other borrowing in the offshore interbank eurodollar market for such
currency for a comparable amount and for a comparable period, whether or not
such Eurocurrency Rate Loan was in fact so funded.

 

3.06        Reserves on Eurocurrency Rate Loans.  The Borrower shall pay to the
Lender:  (i) as long as the Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each Eurocurrency Rate Loan equal to the
actual costs of such reserves allocated to such Loan by the Lender (as
determined by the Lender in good faith, which determination shall be
conclusive), which shall be due and payable on each date on which interest is
payable on such Loan, and (ii) as long as the Lender shall be required to comply
with any reserve ratio requirement or analogous requirement of any other central
banking or financial regulatory authority imposed in respect of the maintenance
of the Commitment or the funding of the Eurocurrency Rate Loans, such additional
costs (expressed as a percentage per annum and rounded upwards, if necessary, to
the nearest five decimal places) equal to the actual costs allocated to such
Commitment or Loan by the Lender (as determined by the Lender in good faith,
which determination shall be conclusive), which in each case shall be due and
payable on each date on which interest is payable on such Loan, provided the
Borrower shall have received at least 10 days’ prior notice of such additional
interest or costs from the Lender.  If the Lender fails to give notice 10 days
prior to the relevant Interest Payment Date, such additional interest or costs
shall be due and payable 10 days from receipt of such notice.  For purposes of
calculating amounts payable by the Borrower to the Lender under this
Section 3.06, the Lender shall be deemed to have funded each Eurocurrency Rate
Loan made by it at the Eurocurrency Rate for such Loan by a matching deposit or
other borrowing in the offshore interbank market for such currency for a
comparable amount and for a comparable period, whether or not such Eurocurrency
Rate Loan was in fact so funded.

 

3.07        Requests for Compensation.  A certificate of the Lender claiming
compensation under this Article III and setting forth in reasonable detail the
additional amount or amounts to be paid to it hereunder shall be conclusive in
the absence of manifest error.  In determining such amount, the Lender may use
any reasonable averaging and attribution methods that are specified in
reasonable detail.

 

29

--------------------------------------------------------------------------------


 

3.08        Survival.  All of the Borrower’s obligations under this Article III
shall survive termination of the Commitment and repayment of all other
Obligations hereunder.

 

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

4.01        Conditions of Initial Credit Extension.  The obligation of the
Lender to make its initial Credit Extension hereunder is subject to satisfaction
of the following conditions precedent:

 

(a)       The Lender’s receipt of the following, each of which shall be
originals or facsimiles (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to the Lender and its legal counsel:

 

(i)            executed counterparts of this Agreement, the Disclosure Letter
and the Guaranty sufficient in number for distribution to the Lender and the
Borrower;

 

(ii)           a Note (if requested by the Lender) executed by the Borrower in
favor of the Lender;

 

(iii)          such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Lender may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party;

 

(iv)          such documents and certifications as the Lender may reasonably
require to evidence that each Loan Party is duly organized or formed, and that
each such Loan Party is validly existing, in good standing and qualified to
engage in business in its state of organization or formation and in each state
in which such Loan Party’s principal offices are located;

 

(v)           a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by such Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;

 

(vi)          audited financial statements of the Borrower and its Subsidiaries
for the fiscal year ended on or about July 31, 2007 and unaudited financial
statements for the fiscal quarter ended on or about October 31, 2007;

 

(vii)         a favorable opinion of legal counsel to the Borrower, addressed to
the Lender, as to the matters specified in Exhibit F and such other matters
concerning the Borrower and the Loan Documents as the Lender may reasonably
request; and

 

(viii)        such other assurances, certificates, documents, or consents or
opinions as the Lender reasonably may require;

 

30

--------------------------------------------------------------------------------


 

(b)       Any fees required to be paid on or before the Closing Date, and any
invoiced Attorney Costs, shall have been paid.

 

(c)       The Closing Date shall have occurred on or before March 6, 2008.

 

4.02        Conditions to all Credit Extensions.  The obligation of the Lender
to make any Credit Extension (other than conversion or extension of a Loan or a
continuation of a Eurocurrency Rate Loan) is subject to the following conditions
precedent:

 

(a)       The representations and warranties of the Borrower and each other Loan
Party contained in Article V or any other Loan Document (i) that are qualified
by materiality shall be true and correct, and (ii) that are not qualified by
materiality, shall be true and correct in all material respects, in each case,
on and as of the date of such Credit Extension, except, in each case, to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct as of such earlier date;

 

(b)       no Default shall exist, or would result from such proposed Credit
Extension;

 

(c)       the Lender shall have received a Loan Notice in accordance with the
requirements hereof; and

 

(d)       in the case of a Credit Extension to be denominated in an Alternative
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable opinion of the Lender would make it
impracticable for such Credit Extension to be denominated in the relevant
Alternative Currency.

 

Each Loan Notice (other than conversion or extension of a Loan or a continuation
of a Eurocurrency Rate Loan) submitted by the Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections
4.02(a) and (b) have been satisfied on and as of the date of the applicable
Credit Extension.

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Lender that:

 

5.01        Existence, Qualification and Power; Compliance with Laws.  Each Loan
Party (a) is a corporation, partnership or limited liability company duly
organized or formed, validly existing and in good standing under the Laws of the
jurisdiction of its incorporation or organization, (b) has all requisite power
and authority and all requisite governmental licenses, authorizations, consents
and approvals to (i) own its assets and carry on its business and (ii) execute,
deliver and perform its obligations under the Loan Documents to which it is a
party, (c) is duly qualified and is licensed and in good standing under the Laws
of each jurisdiction where its ownership, lease or operation of properties or
the conduct of its business requires such qualification or license, and (d) is
in compliance with all Laws; except in each case referred to in clause (a) (with
respect to good standing), (b)(i), (c) or (d), to the extent that any failure to
do so could not reasonably be expected to have a Material Adverse Effect.

 

31

--------------------------------------------------------------------------------


 

5.02        Authorization; No Contravention.  The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, (i) any
Contractual Obligation to which such Person is a party or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any Law.

 

5.03        Governmental Authorization; Other Consents.  No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by any Loan Party of this
Agreement or any other Loan Document.

 

5.04        Binding Effect.  This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto.  This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms, except to the extent that the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
moratorium and other laws affecting creditors’ rights generally and by equitable
principles (regardless of whether enforcement is sought in equity or at law).

 

5.05        Financial Statements; No Material Adverse Effect.  (a) The financial
statements of the Borrower and its Subsidiaries which have been delivered to the
Lender (i) present fairly in all material respects the financial condition and
results of operations of the Borrower and its Subsidiaries as of the date of
such financial statements and for the applicable periods presented, and (ii) to
the extent required by GAAP, show all material indebtedness and other
liabilities, direct or contingent, of the Borrower and its Subsidiaries as of
the date thereof, including liabilities for taxes, material commitments and
Indebtedness. (b) Since July 31, 2007, there has been no event or circumstance,
either individually or in the aggregate, that has had or could reasonably be
expected to have a Material Adverse Effect. (c) All financial projections and
forecasts delivered to the Lender pursuant hereto represent the Borrower’s best
estimates and assumptions as to future performance, which the Borrower believes
to be fair and reasonable as of the time made in the light of current and
reasonably foreseeable business conditions.

 

5.06        Litigation.  Except as specifically disclosed in Schedule 5.06 of
the Disclosure Letter, there are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Borrower after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against the Borrower or any of its
Subsidiaries or against any of their properties or revenues that (a) purport to
affect or pertain to this Agreement or any other Loan Document, or any of the
transactions contemplated hereby, or (b) either individually or in the aggregate
could reasonably be expected to have a Material Adverse Effect.

 

5.07        No Default.  Neither the Borrower nor any Subsidiary is in default
under or with respect to any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

 

32

--------------------------------------------------------------------------------


 

5.08        Ownership of Property; Liens.  Each of the Borrower and each
Subsidiary has good record and marketable title in fee simple to, or valid
leasehold interests in, all real property necessary or used in the ordinary
conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  The property of the Borrower and its Subsidiaries is subject to
no Liens, other than Liens permitted by Section 7.01.

 

5.09        Environmental Compliance.  The Borrower and its Subsidiaries conduct
in the ordinary course of business a review of the effect of existing
Environmental Laws and claims alleging potential liability or responsibility for
violation of any Environmental Law on their respective businesses, operations
and properties, and as a result thereof the Borrower has reasonably concluded
that such Environmental Laws and claims could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

5.10        Insurance.  The properties of the Borrower and its Subsidiaries are
insured with financially sound and reputable insurance companies in such amounts
with such deductibles and covering such risks as are customarily carried by
companies engaged in similar businesses and owning similar properties in
localities where the Borrower or the applicable Subsidiary operates.

 

5.11        Taxes.  The Borrower and its Subsidiaries have filed all Federal and
state income and other material tax returns and reports required to be filed,
and have paid all Federal and state income and other material taxes,
assessments, fees and other governmental charges levied or imposed upon them or
their properties, income or assets otherwise due and payable, except those which
are being contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves have been provided in accordance with
GAAP.  There is no proposed tax assessment against the Borrower or any
Subsidiary that would, if made, have a Material Adverse Effect.

 

5.12        Subsidiaries.  As of the Closing Date, the Borrower has (a) no
Subsidiaries other than those specifically disclosed in Part (a) of Schedule
5.12 to the Disclosure Letter and (b) has no equity investments in any other
Person other than those specifically disclosed in Part (b) of Schedule 5.12 to
the Disclosure Letter.  Part (a) of Schedule 5.12 to the Disclosure Letter
accurately sets forth as of the date hereof the status of each Subsidiary as a
Domestic Subsidiary and a Domestic Material Subsidiary, as applicable.

 

5.13        Margin Regulations; Investment Company Act.  (a) The Borrower is not
engaged and will not engage, principally or as one of its important activities,
in the business of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the FRB), or extending credit for the purpose of
purchasing or carrying margin stock, in violation of applicable Laws. (b) None
of the Borrower, any Person Controlling the Borrower, or any Subsidiary is or is
required to be registered as an “investment company” under the Investment
Company Act of 1940.

 

5.14        Disclosure.  The Borrower has disclosed to the Lender all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be

 

33

--------------------------------------------------------------------------------


 

expected to result in a Material Adverse Effect.  When taken together with the
Borrower’s filings with the Securities and Exchange Commission, no report,
financial statement, certificate or other information furnished (whether in
writing or orally) by or on behalf of any Loan Party to the Lender in connection
with the transactions contemplated hereby and the negotiation of this Agreement
or delivered hereunder (as modified or supplemented by other information so
furnished) contains any material misstatement of a material fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to projected financial information, the Borrower represents only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time.

 

5.15        Compliance with Laws.  Each of the Borrower and each Subsidiary is
in compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties
(including ERISA), except in such instances in which (a) such requirement of Law
or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

 

5.16        Intellectual Property; Licenses, Etc.  The Borrower and its
Subsidiaries own, or possess the right to use, all of the trademarks, service
marks, trade names, copyrights, patents, patent rights, franchises, licenses and
other intellectual property rights (collectively, “IP Rights”) that are
reasonably necessary for the operation of their respective businesses, without
conflict with the rights of any other Person.  To the best knowledge of the
Borrower, no slogan or other advertising device, product, process, method,
substance, part or other material now employed, or now contemplated to be
employed, by the Borrower or any Subsidiary infringes upon any rights held by
any other Person.  No claim or litigation regarding any of the foregoing is
pending or, to the best knowledge of the Borrower, threatened, which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

5.17        Taxpayer Identification Number.  The true and correct U.S. taxpayer
identification number of the Borrower is set forth on Schedule 9.02 to the
Disclosure Letter.

 

ARTICLE VI

AFFIRMATIVE COVENANTS

 

So long as the Commitment shall be in effect, any Loan or other Obligation
(other than inchoate indemnity obligations) hereunder shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding, the Borrower
shall, and shall (except in the case of the covenants set forth in Sections
6.01, 6.02, 6.03 and 6.11) cause each Subsidiary to:

 

6.01        Financial Statements.  Deliver to the Lender, in form and detail
satisfactory to the Lender:  (a) as soon as available, but in any event within
90 days after the end of each fiscal year of the Borrower, a consolidated
balance sheet of the Borrower and its Subsidiaries as at the end of such fiscal
year, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal year, setting forth in each
case in comparative

 

34

--------------------------------------------------------------------------------


 

form the figures for the previous fiscal year, all in reasonable detail and
prepared in accordance with GAAP; and (b) as soon as available, but in any event
within 45 days after the end of the first three fiscal quarters of the Borrower,
a consolidated balance sheet of the Borrower and its Subsidiaries as at the end
of such fiscal quarter, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal quarter and for
the portion of the Borrower’s fiscal year then ended, setting forth in each case
in comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail and prepared in accordance with GAAP, subject only to
normal year-end audit adjustments and the absence of footnotes.  Any such
quarterly financial statements shall be certified by a Responsible Officer of
the Borrower as fairly presenting in all material respects the financial
condition and results of operations of the Borrower and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes.  Any such annual financial statements shall be audited and
accompanied by a report and opinion of Ernst & Young LLP or another independent
certified public accountant of nationally recognized standing reasonably
acceptable to the Lender, which report and opinion shall be prepared in
accordance with generally accepted auditing standards and shall not be subject
to any “going concern” or like qualification or exception or any qualification
or exception as to the scope of such audit.  As to any information contained in
materials furnished pursuant to Section 6.02(d), the Borrower shall not be
separately required to furnish such information under clause (a) or (b) above,
but the foregoing shall not be in derogation of the obligation of the Borrower
to furnish the information and materials described in clauses (a) and (b) above
at the times specified therein.

 

6.02        Certificates; Other Information.  Deliver to the Lender, in form and
detail satisfactory to the Lender:

 

(a)       concurrently with the delivery of the financial statements referred to
in Section 6.01, a duly completed Financial Statement Certificate and a duly
completed Compliance Certificate, each signed by a Responsible Officer of the
Borrower;

 

(b)       as soon as available and in any event not later than the date of
delivery of the Borrower’s annual financial statements required to be delivered
under Section 6.01, a list of  Subsidiaries, including specification of any
Domestic Subsidiaries and Domestic Material Subsidiaries, containing the
information with respect thereto as is contemplated by Schedule 5.12 to the
Disclosure Letter;

 

(c)       as soon as available and in any event not later than October 31 of
each calendar year, financial projections of the Borrower and its Subsidiaries
for such calendar year;

 

(d)       promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the Borrower, and copies of all annual, regular, periodic and
special reports and registration statements which the Borrower may file or be
required to file with the SEC under Section 13 or 15(d) of the Exchange Act, or
with any national securities exchange, and not otherwise required to be
delivered to the Lender pursuant hereto;

 

(e)       promptly, and in any event within five Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any Subsidiary thereof; and

 

35

--------------------------------------------------------------------------------


 

(f)        promptly, such additional information regarding the business,
financial or corporate affairs of the Borrower or any Subsidiary, or compliance
with the terms of the Loan Documents, as the Lender may from time to time
reasonably request.

 

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (A) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 9.02; or
(B) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which the Lender has access (whether a
commercial, third-party website or whether sponsored by the Lender); provided
that the Borrower shall notify the Lender (by telecopier or electronic mail) of
the posting of any such documents and provide to the Lender by electronic mail
electronic versions (i.e., soft copies) of such documents.  Notwithstanding
anything contained herein, in every instance the Borrower shall be required to
provide paper copies of the Financial Statement Certificates and the Compliance
Certificates required by Section 6.02(b) to the Lender (manually signed copies
of which may be delivered electronically as pdf files).

 

6.03        Notices.  Promptly notify the Lender:  (a) of the occurrence of any
Event of Default; (b) of any matter that has resulted or could reasonably be
expected to result in a Material Adverse Effect, including (i) breach or
non-performance of, or any default under, a Contractual Obligation of the
Borrower or any Subsidiary; (ii) any dispute, litigation, investigation,
proceeding or suspension between the Borrower or any Subsidiary and any
Governmental Authority; or (iii) the commencement of, or any material
development in, any litigation or proceeding affecting the Borrower or any
Subsidiary, including pursuant to any applicable Environmental Laws; and (c) of
any material change in accounting policies or financial reporting practices by
the Borrower or any Subsidiary, except where such change is a result of such
Subsidiary being required to produce financial statements capable of being
consolidated with those of the Borrower.  Each notice pursuant to this
Section shall be accompanied by a statement of a Responsible Officer of the
Borrower setting forth details of the occurrence referred to therein and stating
what action the Borrower has taken and proposes to take with respect thereto. 
Each notice pursuant to Section 6.03(a) shall describe with particularity any
and all provisions of this Agreement and any other Loan Document that have been
breached.

 

6.04        Payment of Taxes.  Pay and discharge as the same shall become due
and payable, all of its material tax liabilities, assessments and governmental
charges or levies upon it or its properties or assets, unless the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by the Borrower
or such Subsidiary.

 

6.05        Preservation of Existence, Etc.  (a) Preserve, renew and maintain in
full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization except (i) in the case of the good
standing, to the extent that any failure to do so could not reasonably be
expected to have a Material Adverse Effect and (ii) in a transaction

 

36

--------------------------------------------------------------------------------


 

permitted by Section 7.04 or 7.05; (b) take all reasonable action to maintain
all rights, privileges, permits, licenses and franchises necessary or desirable
in the normal conduct of its business, except to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect; and
(c) preserve or renew all of its registered patents, trademarks, trade names and
service marks, the non-preservation of which could reasonably be expected to
have a Material Adverse Effect.

 

6.06        Maintenance of Properties.  (a) Maintain, preserve and protect all
of its material properties and equipment necessary in the operation of its
business in good working order and condition, ordinary wear and tear excepted,
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect; (b) make all necessary repairs thereto and renewals and
replacements thereof except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (c) use the standard of care
typical in the industry in the operation and maintenance of its facilities,
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

 

6.07        Maintenance of Insurance.  Maintain with financially sound and
reputable insurance companies insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts as are customarily carried under similar circumstances by such other
Persons.

 

6.08        Compliance with Laws.  Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or
(b) the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.

 

6.09        Books and Records.  (a) Maintain proper books of record and account
sufficient to permit the preparation of consolidated financial statements in
accordance with GAAP; and (b) maintain such books of record and account in
material conformity with all applicable requirements of any Governmental
Authority having regulatory jurisdiction over the Borrower or such Subsidiary,
as the case may be.

 

6.10        Inspection Rights.  Permit representatives and independent
contractors of the Lender to visit and inspect any of its properties, to examine
its corporate, financial and operating records, and make copies thereof or
abstracts therefrom, and to discuss its affairs, finances and accounts with its
directors, officers, and independent public accountants, all at the expense of
the Borrower and at such reasonable times during normal business hours and as
often as may be reasonably desired, upon reasonable advance notice to the
Borrower; provided, however, that when an Event of Default exists the Lender (or
any of its representatives or independent contractors) may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours and without advance notice.  Notwithstanding the foregoing, so long as no
Default shall have occurred and be continuing, neither the Borrower nor any
Subsidiary shall be required to disclose, permit the inspection, examination,
photocopying or making extracts of, or discuss any document, information or
other matter that (a) constitutes non-financial trade secrets or non-financial
proprietary information or (b) the disclosure of which to the Lender is then
prohibited by Law or any agreement binding on the Borrower or such Subsidiary
for the purpose of concealing information from the Lender.

 

37

--------------------------------------------------------------------------------


 

6.11        Use of Proceeds.  Use the proceeds of the Credit Extensions (a) to
repurchase shares of the Borrower’s outstanding common stock within the limits
specified in Section 7.06(d); (b) to finance capital expenditures in the
ordinary course of the Borrower’s business; (c) for working capital purposes;
and (d) for other general corporate purposes not in contravention of any Law or
any Loan Document.

 

6.12        Additional Guarantors.  Within thirty (30) days (or such longer
period to which the Lender may agree in writing) after (a) the time that any
Person becomes a Domestic Subsidiary as a result of the creation or formation of
such Subsidiary, a Permitted Acquisition or otherwise (other than any Domestic
Subsidiary which does not meet the definition of Domestic Material Subsidiary),
or (b) the date of delivery of financial statements with respect to a fiscal
quarter that would indicate that the status of any existing Domestic Subsidiary
not party to the Guaranty shall have changed such that it meets the definition
of Domestic Material Subsidiary, then unless such Domestic Subsidiary is merged
into the Borrower or a Guarantor (with the Borrower or such Guarantor being the
surviving Person) prior to the expiration of such thirty-day period (or such
longer period to which the Lender may agree in writing), the Borrower shall
(i) cause such Subsidiary to execute and deliver to the Lender a Guaranty
Accession, and (ii)  provide the Lender such board resolutions, officer’s
certificates, corporate and other documents and opinions of counsel as the
Lender shall reasonably request, which shall be in form and substance
satisfactory to the Lender.

 

6.13        Cooperation.  Execute such further documents and take any other
action reasonably requested by the Lender to carry out the purpose and intent of
this Agreement.

 

ARTICLE VII

NEGATIVE COVENANTS

 

So long as the Commitment shall be in effect, any Loan or other Obligation
(other than inchoate indemnity obligations) hereunder shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding, the Borrower
shall not, nor shall it permit any Subsidiary to, directly or indirectly:

 

7.01        Liens.  Create, incur, assume or suffer to exist any Lien upon any
of its property, assets or revenues, whether now owned or hereafter acquired,
other than the following:  (a) Liens in favor of the Lender or any Affiliate
thereof; (b) Liens existing on the date hereof and listed on Schedule 7.01 to
the Disclosure Letter and any renewals or extensions thereof, provided that the
property covered thereby is not increased and any renewal or extension of the
obligations secured or benefited thereby is permitted by Section 7.03(b);
(c) Liens for taxes, assessments or governmental charges or levies not yet due,
or which are being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person in accordance with GAAP; (d) carriers’,
warehousemen’s, mechanics’, materialmen’s, repairmen’s or other like Liens
arising in the ordinary course of business which are not overdue for a period of
more than 60 days or which are being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable Person; (e) pledges or

 

38

--------------------------------------------------------------------------------


 

deposits in the ordinary course of business in connection with workers’
compensation, unemployment insurance and other social security legislation,
other than any Lien imposed by ERISA; (f) deposits to secure the performance of
bids, trade contracts and leases (other than Indebtedness), statutory
obligations, surety bonds (other than bonds related to judgments or litigation),
performance bonds and other obligations of a like nature incurred in the
ordinary course of business, including with respect to agreements providing for
indemnification, adjustment of purchase price, earnest money or similar
obligations in connection with any Acquisition or Disposition undertaken in
compliance with the terms of this Agreement; (g) statutory, common law or
contractual Liens of landlords, any interest of title of a lessor or sublessor
or of a lessee or sublessee under any lease of real estate, and easements,
rights-of-way, restrictions and other similar encumbrances affecting real
property which, in the aggregate, do not materially detract from the value of
the property subject thereto or materially interfere with the ordinary conduct
of the business of the applicable Person; (h) Liens securing Indebtedness
permitted under Section 7.03(d) in respect of capital leases and purchase money
obligations for fixed or capital assets; provided that (i) such Liens do not at
any time encumber any property other than the property financed by such
Indebtedness (along with assessions thereto, replacements thereof and proceeds
(including insurance proceeds) thereof, and (ii) the Indebtedness secured
thereby does not exceed the cost of the property being acquired on the date of
acquisition; (i) Liens on specific tangible assets (including real estate, but
not including inventory and other current assets) acquired in any Permitted
Acquisitions after the date of this Agreement; provided, however, that (i) such
Liens existed at the time of such Permitted Acquisition and were not created in
anticipation thereof, (ii) any such Lien does not by its terms cover any assets
after the time of such Permitted Acquisition which were not covered immediately
prior thereto, and (iii) any such Lien does not by its terms secure any
Indebtedness other than Indebtedness existing immediately prior to the time of
such Permitted Acquisition; (j) Liens securing judgments for the payment of
money not constituting an Event of Default under Section 8.01(h) or securing
appeal or other surety bonds related to such judgments; (k) Liens (not securing
Indebtedness) of depository institutions and securities intermediaries
(including rights of setoff and similar rights) with respect to deposit accounts
or securities accounts; (l) Liens on insurance proceeds securing the payment of
financed insurance premiums; (m) customary Liens granted in favor of a trustee
to secure fees and other amounts owing to such trustee under an indenture or
other agreement pursuant to which Indebtedness permitted by Section 7.02 is
issued; (n) any interest of title of a lessor under, and Liens evidenced by UCC
financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to, operating leases; (o) Liens deemed to exist
in connection with Investments in repurchase agreements permitted under
Section 7.02; and (p) other Liens securing obligations not prohibited by this
Agreement in an aggregate amount not exceeding at any time outstanding 2.5% of
Consolidated Total Assets as of the end of the fiscal quarter most recently
ended for which financial statements have been delivered.

 

7.02        Investments.  Make any Investments, except: (a) Investments existing
on the Closing Date and listed on Schedule 7.02 to the Disclosure Letter;
(b) Investments held by the Borrower or such Subsidiary in the form of cash
equivalents or short-term investments (as would be shown on the Borrower’s
balance sheet in accordance with GAAP) and other Investments that are permitted
under the Borrower’s investment policy as approved by the Lender from time to
time; (c) advances made by the Borrower or any of its Subsidiaries in the
ordinary course of such Person’s business to officers, directors and employees
of the Borrower or any such Subsidiary for travel, entertainment, relocation and
analogous ordinary business purposes; (d) Investments

 

39

--------------------------------------------------------------------------------


 

of the Borrower in any Wholly-Owned Subsidiary and Investments of any
Wholly-Owned Subsidiary in the Borrower or in another Wholly-Owned Subsidiary;
(e) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss or in connection with a
bankruptcy or reorganization of an account debtor; (f) Guarantees permitted by
Section 7.03; (g) Acquisitions which constitute Permitted Acquisitions;
(h) Investments arising under Swap Contracts permitted hereunder;
(i) Investments consisting of pledges and deposits permitted by clauses (e) and
(f) of Section 7.01; (j) Investments of any Person that becomes a Subsidiary
after the Closing Date, provided that (i) such Investments exist at the time
such Person becomes a Subsidiary and (ii) such Investments were not made in
anticipation of such person becoming a Subsidiary; (k) Investments consisting of
the non-cash consideration received by the Borrower or any Subsidiary in
connection with any Disposition permitted hereunder; and (l) other Investments;
provided that (i) the aggregate amount of all cash consideration paid by the
Borrower and its Subsidiaries in connection with all Permitted Acquisitions
under clause (g) of this Section 7.02 or other Investments (“Other Investments”)
under clause (l) of this Section 7.02 made during the initial Limitation Period,
together with the aggregate amount of all Capital Expenditures and Restricted
Payments made, declared or paid by the Borrower and its Subsidiaries during the
initial Limitation Period, shall not exceed the Annual Expenditure Limit with
respect to the initial Limitation Period, and (ii) at the time of any such
Permitted Acquisition or Other Investment occurring after the initial Limitation
Period (and after giving effect thereto), if the Consolidated Total Leverage
Ratio as of the last day of the most recent fiscal year of the Borrower for
which financial statements have been delivered pursuant to Section 6.01 (as
certified by the Borrower in the applicable Compliance Certificate delivered
hereunder) is equal to or greater than 1.00:1.00, the aggregate amount of all
cash consideration paid by the Borrower and its Subsidiaries in connection with
all such Permitted Acquisitions made in the applicable Limitation Period and all
Other Investments made in the applicable Limitation Period, together with the
aggregate amount of all Capital Expenditures and Annual Restricted Payments
made, declared or paid by the Borrower and its Subsidiaries during such
Limitation Period, shall not exceed the Annual Expenditure Limit with respect to
such Limitation Period, and provided further that if the Consolidated Total
Leverage Ratio as of the last day of the most recent fiscal year of the Borrower
for which financial statements have been delivered pursuant to Section 6.01 (as
certified by the Borrower in the applicable Compliance Certificate delivered
hereunder) is less than 1.00:1.00, then the aggregate amount of all such
consideration paid in connection with any Permitted Acquisitions and Other
Investments during such Limitation Period, together with the aggregate amount of
all Capital Expenditures and Annual Restricted Payments made, declared or paid
by the Borrower and its Subsidiaries during such Limitation Period, may exceed
the Annual Expenditure Limit for such Limitation Period.

 

7.03        Indebtedness.  Create, incur, assume or suffer to exist any
Indebtedness, except: (a) Indebtedness under the Loan Documents;
(b) Indebtedness outstanding on the date hereof and listed on Schedule 7.03 to
the Disclosure Letter and any refinancings, refundings, renewals or extensions
thereof; provided that the amount of such Indebtedness is not increased at the
time of such refinancing, refunding, renewal or extension except by an amount
equal to a reasonable premium or other reasonable amount paid, and fees and
expenses reasonably incurred, in connection with such refinancing and by an
amount equal to any existing commitments unutilized thereunder; (c) Guarantees
of the Borrower or any Subsidiary in respect of

 

40

--------------------------------------------------------------------------------


 

Indebtedness otherwise permitted hereunder of the Borrower or any Wholly-Owned
Subsidiary; (d) Indebtedness in respect of capital leases and purchase money
obligations for fixed or capital assets within the limitations set forth in
Section 7.01(h); provided, however, that the aggregate amount of all such
Indebtedness at any one time outstanding shall not exceed $15,000,000;
(e) obligations (contingent or otherwise) of the Borrower or any Subsidiary
existing or arising under any Swap Contract, provided that such obligations are
(or were) entered into by such Person in the ordinary course of business for the
purpose of directly mitigating risks associated with liabilities, commitments,
investments, assets, or property held or reasonably anticipated by such Person,
or changes in the value of securities issued by such Person, and not for
purposes of speculation or taking a “market view”; (f) Indebtedness in respect
of Investments permitted under Section 7.02; (g) unsecured Subordinated
Indebtedness in an aggregate principal amount not to exceed $50,000,000 at any
time outstanding; (h) Indebtedness consisting of letters of credit, bankers
acceptances or similar instruments in an aggregate amount of $8,600,000 at any
time outstanding (inclusive of any of the foregoing permitted by clause (b));
(i) other unsecured Indebtedness of the Borrower and its Subsidiaries in an
aggregate principal amount at any time outstanding not exceeding 4% of
Consolidated Total Assets as of the end of the fiscal quarter most recently
ended for which financial statements have been delivered; and (j) other
Indebtedness owing to the Lender and its Affiliates.

 

7.04        Fundamental Changes.  Merge, dissolve, liquidate, consolidate with
or into another Person, or Dispose of (whether in one transaction or in a series
of related transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to or in favor of any Person, except that, so long
as no Default exists or would result therefrom:  (a) any Subsidiary may merge
with (i) the Borrower, provided that the Borrower shall be the continuing or
surviving Person, or (ii) any one or more other Subsidiaries, provided that when
any Wholly-Owned Subsidiary is merging with another Subsidiary, a Wholly-Owned
Subsidiary shall be the continuing or surviving Person; (b) any Subsidiary may
Dispose of all or substantially all of its assets (upon voluntary liquidation or
otherwise) to the Borrower or to another Subsidiary; provided that if the
Subsidiary in such a transaction is a Wholly-Owned Subsidiary, then the Person
thereafter owning the assets must either be the Borrower or a Wholly-Owned
Subsidiary, and if the Subsidiary is a Guarantor, the Person thereafter owning
the assets must either be the Borrower or a Guarantor; and (c) the Borrower or
any of its Subsidiaries may enter into a transaction constituting an Investment
permitted by Section 7.02.

 

7.05        Dispositions.  Make any Disposition or enter into any agreement to
make any Disposition, except: (a) Dispositions of obsolete or worn out property,
whether now owned or hereafter acquired, in the ordinary course of business;
(b) Dispositions of inventory in the ordinary course of business;
(c) Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;
(d) Dispositions of property by any Subsidiary to the Borrower or to a
Wholly-Owned Subsidiary and Dispositions by the Borrower to any Wholly-Owned
Subsidiary; (e) Dispositions otherwise permitted by Sections 7.01, 7.02 and 7.04
and Dispositions in connection with a sale-leaseback transaction where the lease
is an operating lease or is a capital lease permitted under Section 7.03(d);
(f) non-exclusive licenses of IP Rights in the ordinary course of business and
exclusive licenses of IP Rights so long as substantially all of the economic
value of the IP Rights is not transferred by any such exclusive license; (g) any
Involuntary Disposition; (h) the sale or disposition of Cash Equivalents for
fair market value; (i) 

 

41

--------------------------------------------------------------------------------


 

leases or subleases granted to others not interfering in any material respect
with the business of Borrower and its Subsidiaries; (j) the disposition of
accounts receivable in connection with the collection or compromise thereof; and
(k) Dispositions by the Borrower and its Subsidiaries not otherwise permitted
under this Section 7.05; provided that (i) at the time of such Disposition, no
Default shall exist or would result from such Disposition and (ii) the aggregate
book value of all property Disposed of in reliance on this clause (k) shall not
exceed $125,000,000 during the term of this Agreement; provided, however, that
any Disposition pursuant to clauses (a) through (k) (except for intercompany
Dispositions permitted hereby) shall be for fair market value.

 

7.06        Restricted Payments.  Declare or make any Restricted Payment, or
incur any obligation (contingent or otherwise) to do so, except that, so long as
no Default shall have occurred and be continuing at the time thereof or would
result therefrom:  (a) each Subsidiary may make Restricted Payments to the
Borrower and to Wholly-Owned Subsidiaries (and, in the case of a Restricted
Payment by a non-Wholly-Owned Subsidiary, to the Borrower and any Subsidiary and
to each other owner of capital stock or other equity interests of such
Subsidiary on a pro rata basis based on their relative ownership interests);
(b) the Borrower and each Subsidiary may declare and make dividend payments or
other distributions payable solely in the common stock or other common equity
interests of such Person; (c) the Borrower and each Subsidiary may make
Restricted Payments with the proceeds received from the substantially concurrent
issue of new shares of its common stock or other common equity interests;
(d) the Borrower may make Restricted Payments in connection with employee
benefit plans or in connection with the employment, termination or compensation
of its employees, former employees, officers and directors in an aggregate
amount not to exceed $5,000,000 in any fiscal year of the Borrower; (e) the
Borrower may distribute rights pursuant to a shareholder rights plan or redeem
such rights, provided that such redemption is in accordance with the terms of
such shareholders rights plan; (f) the Borrower may repurchase fractional shares
of its equity securities arising out of stock dividends, splits or combinations,
business combinations or conversion of convertible securities; (g) the Borrower
may make Restricted Payments in connection with the retention of equity
interests in payment of withholding taxes in connection with equity-based
compensation plans; (h) the Borrower and its Subsidiaries may make Restricted
Payments during the initial Limitation Period in an aggregate amount not
exceeding, in the aggregate for all Restricted Payments, Capital Expenditures,
Permitted Acquisitions and Other Investments for the Borrower and its
Subsidiaries made, undertaken, declared or paid during the initial Limitation
Period, the Annual Expenditure Limit with respect to the initial Limitation
Period; and (i) with respect to any Limitation Period occurring after the
initial Limitation Period, if the Consolidated Total Leverage Ratio as of the
last day of the most recent fiscal year of the Borrower for which financial
statements have been delivered pursuant to Section 6.01 (as certified by the
Borrower in the applicable Compliance Certificate delivered hereunder) is equal
to or greater than 1.00:1.00, the Borrower may make Restricted Payments (the
“Annual Restricted Payments”) not exceeding, in the aggregate for all Annual
Restricted Payments, Capital Expenditures, Permitted Acquisitions and Other
Investments for the Borrower and its Subsidiaries made, declared or paid during
the applicable Limitation Period, the Annual Expenditure Limit with respect to
such Limitation Period, provided that, if the Consolidated Total Leverage Ratio
as of the last day of the most recent fiscal year of the Borrower for which
financial statements have been delivered pursuant to Section 6.01 (as certified
by the Borrower in the applicable Compliance Certificate delivered hereunder) is
less than 1.00:1.00, then the Borrower may declare or make Annual Restricted
Payments in such Limitation Period without regard to the Annual Expenditure
Limit for such Limitation Period.

 

42

--------------------------------------------------------------------------------


 

7.07        Change in Nature of Business.  Engage in any material line of
business substantially different from those lines of business conducted by the
Borrower and its Subsidiaries on the date hereof or any business reasonably
related or incidental thereto.

 

7.08        Transactions with Affiliates.  Enter into any transaction of any
kind with any Affiliate of the Borrower, whether or not in the ordinary course
of business, other than on fair and reasonable terms substantially as favorable
to the Borrower or such Subsidiary as would be obtainable by the Borrower or
such Subsidiary at the time in a comparable arm’s length transaction with a
Person other than an Affiliate, provided that the foregoing restriction shall
not apply to (a) transactions between or among the Borrower and any of its
Wholly-Owned Subsidiaries or between and among any Wholly-Owned Subsidiaries,
(b) reasonable and customary indemnitees and fees paid to members of its board
of directors (or equivalent governing body), and (c) reasonable compensation
arrangements and benefit or equity incentive plans for officers and other
employees entered into or maintained in the ordinary course of business and
other extraordinary retention or bonus or similar arrangements approved by the
board of directors of the Borrower.

 

7.09        Burdensome Agreements.  Enter into any Contractual Obligation (other
than this Agreement or any other Loan Document) that:

 

(a)       limits the ability (i) of any Subsidiary to make Restricted Payments
to the Borrower or any Guarantor or to otherwise transfer property to the
Borrower or any Guarantor, (ii) of any Subsidiary to Guarantee the Indebtedness
of the Borrower or (iii) of the Borrower or any Subsidiary to create, incur,
assume or suffer to exist Liens on property of such Person; provided, however,
that clauses (i) through (iii) shall not prohibit (A) any negative pledge
incurred or provided in favor of any holder of Indebtedness permitted under
Section 7.03(d) solely to the extent any such negative pledge relates to the
property financed by or the subject of such Indebtedness, (B) restrictions in
any document or instrument governing any Lien permitted under Section 7.01,
provided that any such restriction contained therein relates only to the asset
or assets subject to such Lien, (C) customary restrictions and conditions
contained in any agreement relating to the sale of any property permitted under
Section 7.05 pending the consummation of such sale, (D) contractual encumbrances
existing on the Closing Date or any document or instrument governing
Indebtedness described in Schedule 7.03 to the Disclosure Letter or any
renewals, refinancings, exchanges, refundings or extensions thereof,
(E) customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures entered into in the ordinary course of
business, (F) customary provisions contained in leases or licenses of
intellectual property and other similar agreements entered into in the ordinary
course of business, (G) customary provisions restricting subletting or
assignment of any lease governing a leasehold interest, (H) customary provisions
restricting assignment of any agreement entered into in the ordinary course of
business, and (I) customary net worth or similar provisions contained in real
property leases entered into by any Subsidiary, so long as the Borrower has
determined in good faith that such net worth provisions could not reasonably be
expected to impair the ability of the Borrower and its Subsidiaries to meet
their ongoing obligations; or

 

(b)       requires the grant of a Lien to secure an obligation of such Person if
a Lien is granted to secure another obligation of such Person, except for
(i) any Contractual Obligation of any Subsidiary in effect at the time such
Subsidiary becomes a Subsidiary of the Borrower, so long as such Contractual
Obligation was not entered into solely in contemplation of such Person becoming
a Subsidiary of the Borrower, and (ii) any such Contractual Obligation providing
for the granting of a Lien that would be permitted under Section 7.01(p).

 

43

--------------------------------------------------------------------------------


 

7.10        Use of Proceeds.  Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose, in each
case in violation of, or for a purpose which violates, or would be inconsistent
with, Regulation U of the FRB.

 

7.11        Financial Covenants.

 

(a)       Consolidated Total Leverage Ratio.  Permit the Consolidated Total
Leverage Ratio, as of the end of any fiscal quarter of the Borrower ending after
October 31, 2007, to be greater than 2.00:1:00.

 

(b)       Consolidated Interest Coverage Ratio.  Permit the Consolidated
Interest Coverage Ratio, as of the end of any fiscal quarter of the Borrower
ending after October 31, 2007, to less than 4.00:1.00.

 

7.12        Capital Expenditures.  Make any expenditure in respect of the
purchase or other acquisition of any fixed or capital asset (excluding
(i) normal replacements and maintenance which are properly charged to current
operations, (ii) expenditures made in connection with the replacement,
substitution or restoration of assets to the extent financed (x) from insurance
proceeds paid on account of the loss of or damage to the assets being replaced
or restored or (y) with awards of compensation arising from the taking by
eminent domain or condemnation of the assets being replaced, and
(iii) expenditures made as a tenant as leasehold improvements during such period
to the extent reimbursed by the landlord during such period) (“Capital
Expenditures”) except that (a) the Borrower and its Subsidiaries may make
Capital Expenditures during the initial Limitation Period in an aggregate amount
not exceeding, in the aggregate for all Capital Expenditures, Permitted
Acquisitions, Other Investments and Restricted Payments for the Borrower and its
Subsidiaries made, declared or paid during such initial Limitation Period, the
Annual Expenditure Limit with respect to such initial Limitation Period, and
(b) with respect to any Limitation Period occurring after the initial Limitation
Period, if the Consolidated Total Leverage Ratio as of the last day of the most
recent fiscal year of the Borrower for which financial statements have been
delivered pursuant to Section 6.01 (as certified by the Borrower in the
applicable Compliance Certificate delivered hereunder) is equal to or greater
than 1.00:1.00, then Capital Expenditures during the applicable Limitation
Period shall be limited to an amount not exceeding, in the aggregate for all
Capital Expenditures, Permitted Acquisitions, Other Investments and Annual
Restricted Payments for the Borrower and its Subsidiaries made, declared or paid
during such Limitation Period, the Annual Expenditure Limit with respect to such
Limitation Period; provided that if the Consolidated Total Leverage Ratio as of
the last day of the most recent fiscal year of the Borrower for which financial
statements have been delivered pursuant to Section 6.01 (as certified by the
Borrower in the applicable Compliance Certificate delivered hereunder) is less
than 1.00:1.00, then the Borrower and its Subsidiaries may make Capital
Expenditures in such Limitation Period without regard to the Annual Expenditure
Limit for such Limitation Period.

 

44

--------------------------------------------------------------------------------


 

7.13        Accounting Changes.  Make any change in its (a) accounting policies
or reporting practices, except as required by GAAP, or (b) fiscal year, except a
change by a Subsidiary to conform to the fiscal year of the Borrower.

 

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

 

8.01        Events of Default.  Any of the following shall constitute an Event
of Default:

 

(a)       Non-Payment.  The Borrower or any other Loan Party fails to pay
(i) when and as required to be paid herein, or in any L/C Document, any amount
of principal of any Loan or any L/C Obligation, and in the currency required
hereunder, or (ii) within three days after the same becomes due, any interest on
any Loan, or any Commitment Fee, Letter of Credit Fee or other fee due
hereunder, or (iii) within three days after the same becomes due, any other
amount payable hereunder or under any other Loan Document; or

 

(b)       Specific Covenants.  The Borrower fails to perform or observe any
term, covenant or agreement contained in any of Sections 6.01, 6.02, 6.03, 6.05,
6.10, 6.11,  6.12,  or Article VII; or

 

(c)       Other Defaults.  Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days; or

 

(d)       Representations and Warranties.  Any representation, warranty,
certification or written statement of fact made or deemed made by or on behalf
of the Borrower or any other Loan Party herein, in any other Loan Document, or
in any document delivered in connection herewith or therewith (i) if qualified
by materiality, shall be incorrect or misleading when made or deemed made, or
(ii) if not qualified by materiality, shall be incorrect or misleading in any
material respect when made or deemed made; or

 

(e)       Cross-Default.   (i) The Borrower or any Subsidiary (A) fails to make
any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event (excluding the conversion of any
convertible debt security) occurs, the effect of which default or other event is
to cause, or to permit the holder or holders of such Indebtedness or the
beneficiary or beneficiaries of such Guarantee (or a trustee or agent on behalf
of such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Indebtedness to be demanded or to become due
or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable; or (ii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap

 

45

--------------------------------------------------------------------------------


 

Contract as to which the Borrower or any Subsidiary is the Defaulting Party (as
defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which the Borrower or any Subsidiary is an
Affected Party (as so defined) and, in either event, the Swap Termination Value
owed by the Borrower or such Subsidiary as a result thereof is greater than the
Threshold Amount; or

 

(f)        Insolvency Proceedings, Etc.  Any Loan Party or any of its
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for 45 calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for 45 calendar days, or an order for relief is entered
in any such proceeding; or

 

(g)       Inability to Pay Debts; Attachment.  (i) Any Loan Party or any of its
Subsidiaries becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within 30 days after its issue or levy; or

 

(h)       Judgments.  There is entered against the Borrower or any Subsidiary
(i) a final judgment or order for the payment of money in an aggregate amount
exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer does not dispute coverage), or
(ii) any one or more non-monetary final judgments that have, or could reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect
and, in either case, (A) enforcement proceedings are commenced by any creditor
at any time from and after (but not prior to) the date occurring 30 days after
the date of such judgment or order, or (B) there is a period of 10 consecutive
days during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; or

 

(i)        Invalidity of Loan Documents.  Any Loan Document, at any time after
its execution and delivery and for any reason other than as expressly permitted
hereunder or satisfaction in full of all the Obligations, ceases to be in full
force and effect; or any Loan Party or any other Person contests in any manner
the validity or enforceability of any Loan Document; or any Loan Party denies
that it has any or further liability or obligation under any Loan Document, or
purports to revoke, terminate or rescind any Loan Document; or

 

(j)        Change of Control.  There occurs any Change of Control with respect
to the Borrower.

 

8.02        Remedies Upon Event of Default.  If any Event of Default occurs and
is continuing, the Lender may take any or all of the following actions: 
(a) declare the Commitment to be terminated, whereupon the Commitment shall be
terminated; (b) declare the unpaid principal amount of all outstanding Loans,
all interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are

 

46

--------------------------------------------------------------------------------


 

hereby expressly waived by the Borrower; (c) require that the Borrower Cash
Collateralize the L/C Obligations as contemplated by the L/C Documents; and
(d) exercise all rights and remedies available to it under the Loan Documents or
applicable law; provided, however, that upon the occurrence of an actual or
deemed entry of an order for relief with respect to the Borrower under the
Bankruptcy Code of the United States, the Commitment shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable, and
the obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Lender.

 

8.03        Application of Funds.  After the exercise of remedies provided for
in Section 8.02 (or after the Loans have automatically become immediately due
and payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Lender in such
order as it elects in its sole discretion.

 

ARTICLE IX



MISCELLANEOUS

 

9.01        Amendments; Etc.  No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Lender and the Borrower or the applicable Loan Party, as the case
may be, and each such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given.

 

9.02        Notices and Other Communications; Facsimile Copies.

 

(a)       General.  Unless otherwise expressly provided herein, all notices and
other communications provided for hereunder shall be in writing (including by
facsimile transmission). All such written notices shall be mailed, faxed or
delivered to the address, facsimile number or (subject to subsection (c))
electronic mail address specified for notices to the applicable party on
Schedule 9.02; or to such other address, facsimile number or electronic mail
address as shall be designated by such party in a notice to the other party. 
All notices and other communications expressly permitted hereunder to be given
by telephone shall be made to the telephone number specified for notices to the
applicable party on Schedule 9.02, or to such other telephone number as shall be
designated by such party in a notice to the other party.  All such notices and
other communications shall be deemed to be given or made upon the earlier to
occur of (i) actual receipt by the relevant party hereto and (ii) (A) if
delivered by hand or by courier, when signed for by or on behalf of the relevant
party hereto; (B) if delivered by mail, four Business Days after deposit in the
mails, postage prepaid; (C) if delivered by facsimile, when sent and receipt has
been confirmed by telephone; and (D) if delivered by electronic mail (which form
of delivery is subject to the provisions of subsection (c)), when delivered;
provided, however, that notices and other communications to the Lender pursuant
to Article II shall not be effective until actually received by the Lender.  In
no event shall a voicemail message be effective as a notice, communication or
confirmation hereunder.

 

47

--------------------------------------------------------------------------------


 

(b)       Effectiveness of Facsimile Documents and Signatures.  Loan Documents
may be transmitted and/or signed by facsimile.  The effectiveness of any such
documents and signatures shall, subject to applicable Law, have the same force
and effect as manually-signed originals and shall be binding on all Loan Parties
and the Lender.  The Lender may also require that any such documents and
signatures be confirmed by a manually-signed original thereof; provided,
however, that the failure to request or deliver the same shall not limit the
effectiveness of any facsimile document or signature.

 

(c)       Electronic Mail.  Notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement), provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next business day for the recipient.

 

(d)       Reliance by Lender.  The Lender shall be entitled to rely and act upon
any notices (including telephonic Loan Notices) purportedly given by or on
behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof.  The Borrower shall indemnify
the Lender, its Affiliates, and their respective officers, directors, employees,
agents and attorneys-in-fact from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Borrower.  All telephonic notices to and other
communications with the Lender may be recorded by the Lender, and the Borrower
hereby consents to such recording.

 

9.03        No Waiver; Cumulative Remedies.  No failure by the Lender to
exercise, and no delay by the Lender in exercising, any right, remedy, power or
privilege hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.  The rights, remedies, powers and privileges herein provided
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

9.04        Attorney Costs and Expenses.  The Borrower agrees (a) to pay or
reimburse the Lender for all reasonable costs and expenses incurred in
connection with the development, preparation, negotiation and execution of this
Agreement and the other Loan Documents and any amendment, waiver, consent or
other modification of the provisions hereof and thereof (whether or not the
transactions contemplated hereby or thereby are consummated), and the
consummation and administration of the transactions contemplated hereby and
thereby, including all reasonable Attorney Costs and all out-of-pocket expenses
incurred by the Lender in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder, and
(b) to pay or reimburse the Lender for all costs and expenses incurred in
connection with the enforcement, attempted enforcement, or preservation of any
rights or remedies under this Agreement or the other Loan Documents (including
all such costs and expenses incurred in any arbitration proceeding and during
any “workout” or restructuring in respect of the Obligations and during any
legal proceeding, including any proceeding under any Debtor Relief Law),
including all Attorney Costs.  The foregoing costs and expenses shall include
all out-of-pocket expenses incurred by the Lender and the cost of independent
public accountants and other outside experts retained by the Lender.  All
amounts due under this Section 9.04 shall be payable within ten Business Days
after demand therefor.  The agreements in this Section shall survive the
termination of the Commitment and repayment, satisfaction or discharge of all
other Obligations.

 

48

--------------------------------------------------------------------------------


 

9.05        Indemnification by the Borrower.  Whether or not the transactions
contemplated hereby are consummated, the Borrower shall indemnify and hold
harmless the Lender, its Affiliates, and their respective directors, officers,
employees, counsel, agents and attorneys-in-fact (collectively the
“Indemnitees”) from and against any and all liabilities, obligations, losses,
damages, penalties, claims, demands, actions, judgments, suits, costs, expenses
and disbursements (including Attorney Costs) of any kind or nature whatsoever
which may at any time be imposed on, incurred by or asserted against any such
Indemnitee in any way relating to or arising out of or in connection with
(a) the execution, delivery, enforcement, performance or administration of any
Loan Document or any other agreement, letter or instrument delivered in
connection with the transactions contemplated thereby or the consummation of the
transactions contemplated thereby, (b) the Commitment, any Loan, any Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the Lender to honor a demand for payment under a Letter of Credit if
the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), or (c) any actual or alleged presence
or release of Hazardous Materials on or from any property currently or formerly
owned or operated by the Borrower, any Subsidiary or any other Loan Party, or
any liability under any Environmental Laws related in any way to the Borrower,
any Subsidiary or any other Loan Party, or (d) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory (including any investigation
of, preparation for, or defense of any pending or threatened claim,
investigation, litigation or proceeding) and regardless of whether any
Indemnitee is a party thereto (all the foregoing, collectively, the “Indemnified
Liabilities”), in all cases, whether or not caused by or arising, in whole or in
part, out of the negligence of the Indemnitee; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses or disbursements are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee.  No Indemnitee
shall have any liability for any indirect or consequential damages relating to
this Agreement or any other Loan Document or arising out of its activities in
connection herewith or therewith (whether before or after the Closing Date). 
All amounts due under this Section 9.05 shall be payable within ten Business
Days after demand therefor.  The agreements in this Section shall survive the
termination of the Commitment and the repayment, satisfaction or discharge of
all the other Obligations.

 

9.06        Payments Set Aside.  To the extent that any payment by or on behalf
of the Borrower is made to the Lender, or the Lender exercises its right of
set-off, and such payment or the proceeds of such set-off or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the Lender in
its discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then,
to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such set-off had not occurred.

 

49

--------------------------------------------------------------------------------


 

9.07        Successors and Assigns.  (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby.  Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) and, to the extent
expressly contemplated hereby, the Indemnitees) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

 

(b)       The Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Lender.

 

(c)       The Lender may at any time assign to any other Person all of its
rights and obligations under this Agreement (including all of the Commitment and
the Loans at the time owing to it) pursuant to documentation acceptable to the
Lender and the assignee; provided that the prior written consent of the Borrower
(such consent not to be unreasonably withheld or delayed) shall be required
unless (i) an Event of Default exists at the time of such assignment, or
(ii) such assignment is to an Affiliate of the Lender that is a “United States
person” within the meaning of Section 7701(a)(30) of the Code.  From and after
the effective date specified in such documentation, the assignee shall be a
party to this Agreement and shall have the rights and obligations of the Lender
under this Agreement, and the Lender shall be released from its obligations
under this Agreement (and, in the case of an assignment of all of the Lender’s
rights and obligations under this Agreement, shall cease to be a party hereto
but shall continue to be entitled to the benefits of Sections 3.01, 3.04, 3.05,
3.06, 9.04 and 9.05 with respect to facts and circumstances occurring prior to
the effective date of such assignment. Upon request, the Borrower (at its
expense) shall execute and deliver new or replacement Notes to the Lender and
the assignee, and shall execute and deliver any other documents reasonably
necessary or appropriate to give effect to such assignment and to provide for
the administration of this Agreement after giving effect thereto.

 

(d)       The Lender may at any time, without the consent of, or notice to, the
Borrower, sell participations to any Person (each, a “Participant”) in all or a
portion of the Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans); provided that
(i) the Lender’s obligations under this Agreement shall remain unchanged,
(ii) the Lender shall remain solely responsible to the Borrower for the
performance of such obligations and (iii) the Borrower shall continue to deal
solely and directly with the Lender in connection with the Lender’s rights and
obligations under this Agreement.  Subject to subsection (e), the Borrower
agrees that each Participant shall be entitled to the benefits of Sections 3.01,
3.04 and 3.05 to the same extent as if it were the Lender and had acquired its
interest by assignment pursuant to subsection (b).  To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 9.09 as
though it were the Lender.

 

(e)       A Participant shall not be entitled to receive any greater payment
under Section 3.01 or 3.04 than the Lender would have been entitled to receive
with respect to the participation sold to such Participant, unless the sale of
the participation to such Participant is made with the Borrower’s prior written
consent, including its specific consent to the application of Sections 3.01 and
3.04.  A Participant that is not a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall not be entitled to the benefits of
Section 3.01 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
provide to the Lender such tax forms prescribed by the IRS as are necessary or
desirable to establish an exemption from, or reduction of, U.S. withholding tax.

 

50

--------------------------------------------------------------------------------


 

9.08        Confidentiality.  The Lender agrees to maintain the confidentiality
of the Information (as defined below), except that Information may be disclosed
(a) to its and its Affiliates’ directors, officers, employees and agents,
including accountants, legal counsel and other advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority, (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Lender on a nonconfidential basis from a source
other than the Borrower.  For purposes of this Section, “Information” means all
information received from any Loan Party relating to any Loan Party or any of
their respective businesses, other than any such information that is available
to the Lender on a nonconfidential basis prior to disclosure by any Loan Party,
provided that, in the case of information received from a Loan Party after the
date hereof, such information is clearly identified at the time of delivery as
confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

9.09        Set-off.  In addition to any rights and remedies of the Lender
provided by law, upon the occurrence and during the continuance of any Event of
Default, the Lender is authorized at any time and from time to time, without
prior notice to the Borrower or any other Loan Party, any such notice being
waived by the Borrower (on its own behalf and on behalf of each Loan Party) to
the fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held by,
and other indebtedness at any time owing by, the Lender to or for the credit or
the account of the respective Loan Parties against any and all Obligations owing
to the Lender hereunder or under any other Loan Document, now or hereafter
existing, irrespective of whether or not the Lender shall have made demand under
this Agreement or any other Loan Document and although such Obligations may be
contingent or unmatured or denominated in a currency different from that of the
applicable deposit or indebtedness.  The Lender agrees promptly to notify the
Borrower after any such set-off and application; provided, however, that the
failure to give such notice shall not affect the validity of such set-off and
application.

 

9.10        Automatic Debits.  With respect to any principal, interest, fee, or
any other cost or expense (including Attorney Costs) due and payable to the
Lender under the Loan Documents, the Borrower hereby irrevocably authorizes the
Lender to debit any deposit account of the

 

51

--------------------------------------------------------------------------------


 

Borrower with the Lender in an amount such that the aggregate amount debited
from all such deposit accounts does not exceed such principal, interest, fee or
other cost or expense.  If there are insufficient funds in such deposit accounts
to cover the amount then due, such debits will be reversed (in whole or in part,
in Lender’s sole discretion) and such amount not debited shall be deemed to be
unpaid.  No such debit under this Section shall be deemed a set-off.

 

9.11        Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”).  If the Lender shall receive
interest in an amount that exceeds the Maximum Rate, the excess interest shall
be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to the Borrower.  In determining whether the interest
contracted for, charged, or received by the Lender exceeds the Maximum Rate, the
Lender may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

 

9.12        Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

9.13        Integration.  This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter.  In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Lender in any other Loan
Document shall not be deemed a conflict with this Agreement.  Each Loan Document
was drafted with the joint participation of the respective parties thereto and
shall be construed neither against nor in favor of any party, but rather in
accordance with the fair meaning thereof.

 

9.14        Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the Lender,
regardless of any investigation made by the Lender or on its behalf and
notwithstanding that the Lender may have had notice or knowledge of any Default
at the time of any Credit Extension, and shall continue in full force and effect
as long as any Letter of Credit shall remain outstanding or any Loan or any
other Obligation hereunder shall remain unpaid or unsatisfied.

 

9.15        Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

52

--------------------------------------------------------------------------------


 

9.16        Governing Law; Arbitration; Waiver of Jury Trial.  (a) This
Agreement shall be governed by, and construed in accordance with, the law of the
State of California.

 

(b)       The following provisions of this Section concern the resolution of any
controversies or claims between the parties, whether arising in contract, tort
or by statute, including controversies or claims that arise out of or relate to:
(i) this Agreement (including any renewals, extensions or modifications); or
(ii) any other Loan Document (collectively a “Claim”) and are a material
inducement for the parties entering into this Agreement.  For the purposes of
this Section 9.16 only, the term “parties” shall include any parent corporation,
Subsidiary or other Affiliate of the Lender involved in the servicing,
management or administration of any obligation described or evidenced by this
Agreement.

 

(c)       At the request of any party to this Agreement, any Claim shall be
resolved by binding arbitration in accordance with the Federal Arbitration Act
(Title 9, U.S. Code) (the “Act”).  The Act will apply even though this Agreement
provides that it is governed by the law of the State of California.

 

(d)       Arbitration proceedings will be determined in accordance with the Act,
the applicable rules and procedures for the arbitration of disputes of JAMS or
any successor thereof (“JAMS”), and the terms of this Section.  In the event of
any inconsistency, the terms of this Section shall control.

 

(e)       The arbitration shall be administered by JAMS and conducted, unless
otherwise required by law, in any U.S. state where real or tangible personal
property collateral for the Obligations is located or if there is no such
collateral, in the State of California.  All Claims shall be determined by one
arbitrator; provided, however, that if Claims exceed Five Million Dollars
($5,000,000), upon the request of any party, the Claims shall be decided by
three arbitrators.  All arbitration hearings shall commence within ninety (90)
days of the demand for arbitration and close within ninety (90) days of
commencement and the award of the arbitrator(s) shall be issued within thirty
(30) days of the close of the hearing.  However, the arbitrator(s), upon a
showing of good cause, may extend the commencement of the hearing for up to an
additional sixty (60) days. The arbitrator(s) shall provide a concise written
statement of reasons for the award.  The arbitration award may be submitted to
any court having jurisdiction to be confirmed and enforced.

 

(f)        The arbitrator(s) will have the authority to decide whether any Claim
is barred by the statute of limitations and, if so, to dismiss the arbitration
on that basis. For purposes of the application of the statute of limitations,
the service on JAMS under applicable JAMS rules of a notice of Claim is the
equivalent of the filing of a lawsuit.  Any dispute concerning this arbitration
provision or whether a Claim is arbitrable shall be determined by the
arbitrator(s), except as provided in subsection (i).  The arbitrator(s) shall
have the power to award legal fees pursuant to the terms of this Agreement.

 

(g)       To the extent any Claims are not arbitrated, to the extent permitted
by law the Claims shall be resolved in court by a judge without a jury, except
any Claims which are brought in California state court shall be determined by
judicial reference as described below.

 

53

--------------------------------------------------------------------------------


 

(h)       The procedure described above will not apply if the Claim, at the time
of the proposed submission to arbitration, arises from or relates to an
obligation to the Lender secured by real property.  In this case, all of the
parties to the Agreement must consent to submission of the Claim to arbitration.

 

(i)        Any Claim which is not arbitrated and which is brought in California
state court will be resolved by a general reference to a referee (or a panel of
referees) as provided in California Code of Civil Procedure Section 638.  The
referee (or presiding referee of the panel) shall be a retired Judge or
Justice.  The referee (or panel of referees) shall be selected by mutual written
agreement of the parties.  If the parties do not agree, the referee shall be
selected by the Presiding Judge of the Court (or his or her representative) as
provided in California Code of Civil Procedure Section 638 and the following
related sections.  The referee shall determine all issues in accordance with
existing California law and the California rules of evidence and civil
procedure. The referee shall be empowered to enter equitable as well as legal
relief, provide all temporary or provisional remedies, enter equitable orders
that will be binding on the parties and rule on any motion which would be
authorized in a trial, including without limitation motions for summary judgment
or summary adjudication.  The award that results from the decision of the
referee(s) will be entered as a judgment in the court that appointed the
referee, in accordance with the provisions of California Code of Civil Procedure
Sections 644(a) and 645.  The parties reserve the right to seek appellate review
of any judgment or order, including but not limited to, orders pertaining to
class certification, to the same extent permitted in a court of law.

 

(j)        This Section does not limit the right of any party to:  (i) exercise
self-help remedies, such as but not limited to, setoff; (ii) initiate judicial
or non-judicial foreclosure against any real or personal property collateral;
(iii) exercise any judicial or power of sale rights, or (iv) act in a court of
law to obtain an interim remedy, such as but not limited to, injunctive relief,
writ of possession or appointment of a receiver, or additional or supplementary
remedies.

 

(k)       The filing of a court action is not intended to constitute a waiver of
the right of any party, including the suing party, thereafter to require
submittal of the Claim to arbitration or judicial reference.

 

(l)        Any arbitration, judicial reference or trial by a judge of any Claim
will take place on an individual basis without resort to any form of class or
representative action (the “Class Action Waiver”).  Regardless of anything else
in this Section, the validity and effect of the Class Action Waiver may be
determined only by a court or referee and not by an arbitrator.  The parties to
this Agreement acknowledge that the Class Action Waiver is material and
essential to the arbitration of any disputes between the parties and is
nonseverable from the agreement to arbitrate Claims. If the Class Action Waiver
is limited, voided or found unenforceable, then the parties’ agreement to
arbitrate shall be null and void with respect to such proceeding, subject to the
right to appeal the limitation or invalidation of the Class Action Waiver.  The
Parties acknowledge and agree that under no circumstances will a class action be
arbitrated.

 

(m)      By agreeing to binding arbitration or judicial reference, the parties
irrevocably and voluntarily waive any right they may have to a trial by jury as
permitted by law in respect of any Claim.  Furthermore, without intending in any
way to limit the foregoing provisions of this Section 9.16, to the extent any
Claim is not arbitrated or submitted to judicial reference, the parties
irrevocably and voluntarily waive any right they may have to a trial by jury to
the extent

 

54

--------------------------------------------------------------------------------


 

permitted by law in respect of such Claim.  This waiver of jury trial shall
remain in effect even if the Class Action Waiver is limited, voided or found
unenforceable.  WHETHER THE CLAIM IS DECIDED BY ARBITRATION, BY JUDICIAL
REFERENCE, OR BY TRIAL BY A JUDGE, THE PARTIES AGREE AND UNDERSTAND THAT THE
EFFECT OF THIS AGREEMENT IS THAT THEY ARE GIVING UP THE RIGHT TO TRIAL BY JURY
TO THE EXTENT PERMITTED BY LAW.

 

9.17        USA Patriot Act Notice.  The Lender hereby notifies the Borrower
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Act”), it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow the Lender to identify the Borrower in accordance with the Act.

 

9.18        Time of the Essence.  Time is of the essence of the Loan Documents.

 

9.19        Judgment Currency.  If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Lender could
purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given.  The obligation of the Borrower
in respect of any such sum due from it to the Lender hereunder or under the
other Loan Documents shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Lender of any sum adjudged to be so due in the Judgment Currency,
the Lender may in accordance with normal banking procedures purchase the
Agreement Currency with the Judgment Currency.  If the amount of the Agreement
Currency so purchased is less than the sum originally due to the Lender from the
Borrower in the Agreement Currency, the Borrower agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify the Lender
against such loss.  If the amount of the Agreement Currency so purchased is
greater than the sum originally due to the Lender in such currency, the Lender
agrees to return the amount of any excess to the Borrower (or to any other
Person who may be entitled thereto under applicable law).

 

[Remainder of page intentionally left blank; signature page follows]

 

55

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

 

COPART, INC., as the Borrower

 

 

 

 

 

By:

/s/ WILLIS J. JOHNSON

 

 

 

Name:   Willis J. Johnson

 

 

 

Title:      Chief Executive Officer

 

 

 

 

 

BANK OF AMERICA, N.A., as the Lender

 

 

 

 

 

By:

/s/ RONALD J. DROBNY

 

 

 

Name:   Ronald J. Drobny

 

 

 

Title:     Senior Vice President

 

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE 9.02

 

NOTICE ADDRESSES AND ACCOUNT FOR PAYMENT

 

BORROWER:

 

COPART, INC.
4665 Business Center Drive

Fairfield CA, 94534

 

Attention:

 

William E. Franklin

Telephone:

 

(707) 639-5123

Telecopier:

 

(707) 639-5090

Email:

 

will.franklin@copart.com

Website:

 

www.copart.com

 

U.S. Taxpayer Identification Number:  94-286-7490

 

 

LENDER:

 

 

For payments and requests for Credit Extensions:

 

BANK OF AMERICA, N.A.
Credit Services

Mailcode: CA4-702-02-25

2001 Clayton Road

Concord, CA 94520

Attn:

 

Kristine Kelleher

Telephone:

 

(925) 675-8373

Facsimile:

 

(888) 969-2414

Email:

 

kristine.l.kelleher@bankofamerica.com

 

Account No (for Dollars):

Bank of America NA

ABA 026009593

Ref:  Copart, Inc.
Attn: Kristine Kelleher

 

1

--------------------------------------------------------------------------------


 

Account No. (for Sterling):

Bank of America London

Swift Address: BOFAGB22

Ref:  Copart, Inc.

Attn: Grand Cayman Unit 1207

 

 

Payment instructions for each other Alternative Currency (if any):  to be
supplied upon approval of such Alternative Currency

 

For notices (other than Requests for Credit Extensions):

 

BANK OF AMERICA, N.A.
Bay Area Strategies-Commercial Banking
315 Montgomery Street, 13th Floor
San Francisco, CA 94104-1866

 

Mail Code:

 

CA5-704-13-11

Attn:

 

Ronald Drobny

Telephone:

 

(415) 953-9023

Facsimile:

 

(415) 622-1878

Email:

 

ronald.drobny@bankofamerica.com

 

For notices/communications with respect to Letters of Credit:

 

BANK OF AMERICA, N.A.
Trade Operations
CA9-70507-05
1000 W. Temple St., Floor 7
Los Angeles, CA 90012-1514

 

Attn:

 

Sandra Leon

Telephone:

 

(213) 580-8369

Facsimile:

 

(213) 580-8440

Email:

 

Sandra.leon@bankofamerica.com

 

2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF LOAN NOTICE

 

Date:                               ,

 

To:          Bank of America, N.A.

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of March 6, 2008
(as amended, restated, extended, supplemented, or otherwise modified in writing
from time to time, the “Agreement”; the terms defined therein being used herein
as therein defined), between Copart, Inc., a California corporation
(the “Borrower”), and Bank of America, N.A.

 

The undersigned hereby requests (select one):

 

o  A borrowing of a Loan

o  A conversion or continuation of a Loan

 

 

 

1.

 

On                                                          (a Business Day).

 

 

 

2.

 

In the amount of                                           .

 

 

 

3.

 

Comprised of

 

.

 

 

 

 

 

 

 

[Type of Loan requested]

 

 

 

4.

 

For a Eurocurrency Rate Loan: with an Interest Period of                   
months.

 

 

 

5.

 

In the following currency:                                           .

 

 

 

 

 

 

COPART, INC.

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

Title:

 

 

A-1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF NOTE

 

March 6, 2008

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
the order of BANK OF AMERICA, N.A. (the “Lender”), on the Maturity Date (as
defined in the Credit Agreement referred to below) the principal amount of each
Loan (as defined in such Credit Agreement) which is due and payable by the
Borrower to the Lender on the Maturity Date under that certain Credit Agreement,
dated as of March 6, 2008 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement”; the terms
defined therein being used herein as therein defined), between the Borrower and
the Lender.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of each such Loan until such principal amount is paid in
full, at such interest rates, and at such times as are specified in the
Agreement.  All payments of principal and interest shall be made to the Lender
in the currency in which such Loan was denominated and in Same Day Funds to the
Lender’s account specified in the Agreement.  If any amount is not paid in full
when due hereunder, such unpaid amount shall bear interest, to be paid upon
demand, from the due date thereof until the date of actual payment (and before
as well as after judgment) computed at the per annum rate set forth in the
Agreement.

 

This Note is the Note referred to in the Agreement and is entitled to the
benefits thereof and is subject to optional prepayment in whole or in part as
provided therein.  This Note is also entitled to the benefits of any Guaranty. 
Upon the occurrence and continuation of one or more of the Events of Default
specified in the Agreement, all amounts then remaining unpaid on this Note shall
become, or may be declared to be, immediately due and payable all as provided in
the Agreement.  Loans made by the Lender shall be evidenced by one or more loan
accounts or records maintained by the Lender in the ordinary course of
business.  The Lender may also attach schedules to this Note and endorse thereon
the date, amount, currency and maturity of the Loans and payments with respect
thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF CALIFORNIA.

 

 

 

 

COPART, INC., as the Borrower

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

Title:

 

 

B-1

--------------------------------------------------------------------------------


 

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of 
Loan Made

 

Currency
and
Amount of
Loan Made

 

End of 
Interest 
Period

 

Amount of
Principal or
Interest
Paid This
Date

 

Outstanding
Principal
Balance
This Date

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B-2

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF FINANCIAL STATEMENT CERTIFICATE

 

Reference is made to that certain Credit Agreement, dated as of March 6, 2008
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement”; the terms defined therein being used herein
as therein defined), between Copart, Inc., a California corporation (the
“Borrower”,) and Bank of America, N.A. (the “Lender”).

 

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the [                                      ] of the Borrower, and
that, as such, he is authorized to execute and deliver this Certificate to the
Lender on the behalf of the Borrower, and that:

 

[Use following paragraph for fiscal year-end financial statements]

 

Attached hereto as Schedule 1 are the year-end audited consolidated financial
statements required by Section 6.01(a) of the Agreement for the fiscal year of
the Borrower ended as of [                            ], together with the
report and opinion of an independent certified public accountant required by
such section.

 

[Use following paragraph for fiscal quarter-end financial statements]

 

Attached hereto as Schedule 1 are the unaudited consolidated financial
statements required by Section 6.01(b) of the Agreement for the fiscal quarter
of the Borrower ended as of [                            ].  Such financial
statements fairly present in all material respects the financial condition and
results of operations of the Borrower and its Subsidiaries in accordance with
GAAP as at such date and for such period, subject only to normal year-end audit
adjustments and the absence of footnotes.

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                    ,         .

 

 

 

 

COPART, INC.

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

Title:

 

 

C-1

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF COMPLIANCE CERTIFICATE

 

Financial Statement Date: [                      ]

 

To:          Bank of America, N.A.

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of March 6, 2008
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement”; the terms defined therein being used herein
as therein defined), between Copart, Inc., a California corporation (the
“Borrower”), and Bank of America, N.A. (the “Lender”).

 

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                                                                of
the Borrower, and that, as such, he/she is authorized to execute and deliver
this Certificate to the Lender on the behalf of the Borrower, and that:

 

1.             The undersigned has reviewed and is familiar with the terms of
the Agreement and has made, or has caused to be made under his/her supervision,
a detailed review of the transactions and condition (financial or otherwise) of
the Borrower during the accounting period covered by the financial statements
delivered for the period ended [                           ].

 

2.             A review of the activities of the Borrower during such fiscal
period has been made under the supervision of the undersigned with a view to
determining whether during such fiscal period the Borrower performed and
observed all its obligations under the Loan Documents, and

 

[select one:]

 

[to the best knowledge of the undersigned during such fiscal period, the
Borrower performed and observed each covenant and condition of the Loan
Documents applicable to it.]

 

–or–

 

[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]

 

3.             The financial covenant analyses and information set forth on
Schedule 2 attached hereto are true and accurate on and as of the date of this
Certificate.

 

D-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                    ,         .

 

 

 

 

COPART, INC.

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

Title:

 

 

D-2

--------------------------------------------------------------------------------


 

For the fiscal quarter and Test Period ended                                   
(“Statement Date”)

 

SCHEDULE 2
to the Compliance Certificate
($ in 000’s)

 

I.                                         Section 7.11(a) – Consolidated Total
Leverage Ratio.

 

A.

Consolidated Funded Indebtedness at Statement Date:

$

 

 

 

B.

Consolidated EBITDA for the Test Period ending on the Statement Date (Line
II.A.10 below):

$

 

 

 

C.

Consolidated Total Leverage Ratio for covenant compliance purposes (Line I.A ÷
Line I.B):

: 1.00

 

 

 

 

Maximum Permitted

2.00 : 1.00

 

 

 

 

Compliance:

o Yes

o No

 

 

II.                                     Section 7.11(b) – Consolidated Interest
Coverage Ratio.

 

A.

Consolidated EBITDA for the Test Period ending on the Statement Date:

 

 

 

 

 

1.

Consolidated Net Income for such Test Period:

$

 

 

 

 

 

2.

Consolidated Interest Charges for such Test Period:

$

 

 

 

 

 

3.

Income taxes for such Test Period:

$

 

 

 

 

 

4.

Depreciation expenses for such Test Period:

$

 

 

 

 

 

5.

Amortization expenses for such Test Period:

$

 

 

 

 

 

6.

Non-recurring non-cash reductions of Consolidated Net Income for Subject Period:

$

 

 

 

 

 

7.

Non-cash charges or expenses related to equity plans or stock option awards for
such Test Period:

$

 

 

 

 

 

8.

Income tax credits for such Test Period

 

 

 

 

 

 

9.

Non-cash additions to Consolidated Net Income for such Test Period::

 

 

 

 

 

 

10.

Consolidated EBITDA for such Test Period (Lines II.A.1+2+3+4+5+6+7-8-9):

$

 

D-3

--------------------------------------------------------------------------------


 

B.

Consolidated Interest Charges for the Test Period ending on the Statement Date:

$

 

 

 

C.

Consolidated Interest Coverage Ratio for covenant compliance purposes
(Line II.A.10 ÷ Line II.B):

: 1.00

 

 

 

 

Minimum Permitted:

2.00 : 1.00

 

 

 

 

Compliance:

o Yes

o No

 

 

III.                                 Consolidated Net Leverage Ratio.

 

A.

Consolidated Net Indebtedness at Statement Date:

$

 

 

 

B.

Consolidated EBITDA for the Test Period ending on the Statement Date (Line
II.A.10 above):

$

 

 

 

C.

Consolidated Net Leverage Ratio for pricing purposes (Line I.A ÷ Line I.B):

: 1.00

 

 

 

 

Pricing Level

[          ]

 

IV.                                7.12 Limit on Capital Expenditures (if
applicable).

 

A.

Aggregate amount of Capital Expenditures made by the Borrower and its
Subsidiaries during the current Limitation Period:

$

 

 

 

B.

Available portion of the Annual Expenditure Limit with respect to the current
Limitation Period (i.e., such Annual Expenditure Limit less the sum of the
aggregate amount of consideration paid by the Borrower and its Subsidiaries in
connection with Annual Restricted Payments, Permitted Acquisitions and Other
Investments made, declared or paid during such Limitation Period):

$

 

 

 

C.

Excess (deficiency) for covenant compliance purposes:

$

 

 

 

 

Compliance:

o Yes

o No

 

 

D-4

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF GUARANTY

 

 

[See attachment hereto]

 

--------------------------------------------------------------------------------


 

GUARANTY

 

THIS GUARANTY (this “Guaranty”), dated as of March 6, 2008, is made by each
Guarantor named in the signature pages hereof (each a “Guarantor” and,
collectively, the “Guarantors”), in favor of Bank of America, N.A. (the
“Lender”).

 

Copart, Inc., a California corporation (the “Borrower”), and the Lender are
parties to a Credit Agreement dated as of March 6, 2008 (as amended, modified,
renewed, supplemented, or extended from time to time, the “Credit Agreement”).

 

It is a condition precedent to the borrowings and issuances of Letters of Credit
under the Credit Agreement that each Guarantor guarantees the indebtedness and
other obligations of the Borrower to the Lender as set forth herein.  Each
Guarantor, as a Subsidiary of the Borrower, will derive substantial direct and
indirect benefits from the making of the Loans to, and issuances of Letters of
Credit for the account of, the Borrower pursuant to the Credit Agreement (which
benefits are hereby acknowledged by each Guarantor).

 

Accordingly, to induce the Lender to enter into the Credit Agreement, and in
consideration thereof, each Guarantor hereby agrees as follows:

 

SECTION 1                                   Definitions; Interpretation.

 

(a)                                  Terms Defined in Credit Agreement.  All
capitalized terms used in this Guaranty (including in the recitals hereof) and
not otherwise defined herein shall have the respective meanings assigned to such
terms in the Credit Agreement.

 

(b)                                 Certain Defined Terms.  As used in this
Guaranty (including in the recitals hereof), the following terms shall have the
following meanings:

 

“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978 (11 U.S.C.
§101, et seq.).

 

“Guaranteed Obligations” has the meaning set forth in Section 2.

 

“Guarantor Documents” means this Guaranty and all other certificates, documents,
agreements and instruments delivered to the Lender under or in connection with
this Guaranty and the Loan Documents.

 

“Insolvency Proceeding” means, with respect to any Person, (a) any case, action
or proceeding with respect to such Person before any court or other Governmental
Authority relating to bankruptcy, reorganization, insolvency, liquidation,
receivership, dissolution, winding-up or relief of debtors, or (b) any general
assignment for the benefit of creditors, composition, marshalling of assets for
creditors, or other, similar arrangement in respect of its creditors generally
or any substantial portion of its creditors; in either case undertaken under
Debtor Relief Laws.

 

E-1

--------------------------------------------------------------------------------


 

“Solvent” means, as to any Person at any time, that (a) the fair value of the
property of such Person is greater than the amount of such Person’s liabilities
(including disputed, contingent and unliquidated liabilities) as such value is
established and liabilities evaluated for purposes of §101(32) of the Bankruptcy
Code and, in the alternative, for purposes of the California Uniform Fraudulent
Transfer Act; (b) the present fair saleable value of the property of such Person
is not less than the amount that will be required to pay the probable liability
of such Person on its debts as they become absolute and matured; (c) such Person
is able to realize upon its property and pay its debts and other liabilities
(including disputed, contingent and unliquidated liabilities) as they mature in
the normal course of business; (d) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay as such debts and liabilities mature; and (e) such Person is not engaged in
business or a transaction, and is not about to engage in business or a
transaction, for which such Person’s property would constitute unreasonably
small capital.

 

“Subordinated Debt” has the meaning set forth in Section 7.

 

(c)                                  Interpretation.  The rules of
interpretation set forth in Sections 1.02 through 1.06 of the Credit Agreement
shall be applicable to this Guaranty and are incorporated herein by this
reference.

 

SECTION 2                                   Guaranty.

 

(a)                                  Guaranty.  Each Guarantor hereby
unconditionally and irrevocably guarantees to the Lender and its successors,
endorsees, transferees and assigns, the full and prompt payment when due
(whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise) and performance of the indebtedness, liabilities and other
obligations of the Borrower to the Lender under or in connection with the Credit
Agreement, the Note and the other Loan Documents, including all unpaid principal
of the Loans, all amounts owing in respect of the L/C Obligations, all interest
accrued thereon, all fees due under the Credit Agreement and all other amounts
payable by the Borrower to the Lender thereunder or in connection therewith. 
The terms “indebtedness,” “liabilities” and “obligations” are used herein in
their most comprehensive sense and include any and all advances, debts,
obligations and liabilities, now existing or hereafter arising, whether
voluntary or involuntary and whether due or not due, absolute or contingent,
liquidated or unliquidated, determined or undetermined, and whether recovery
upon such indebtedness, liabilities and obligations may be or hereafter become
unenforceable or shall be an allowed or disallowed claim under any Debtor Relief
Law, and including interest that accrues after the commencement by or against
any Loan Party or any Affiliate thereof of any Insolvency Proceeding naming such
Person as the debtor in such proceeding.  The foregoing indebtedness,
liabilities and other obligations of the Borrower, and all other indebtedness,
liabilities and obligations to be paid or performed by the Guarantors in
connection with this Guaranty (including any and all amounts due under
Section 15), shall hereinafter be collectively referred to as the “Guaranteed
Obligations.”

 

(b)                                 Limitation of Guaranty.  To the extent that
any court of competent jurisdiction shall impose by final judgment under
applicable law (including the California Uniform Fraudulent Transfer Act and
§§544 and 548 of the Bankruptcy Code) any limitations on the amount of any
Guarantor’s liability with respect to the Guaranteed Obligations which the
Lender can enforce under this Guaranty, the Lender by its acceptance hereof
accepts such limitation on the amount of such Guarantor’s liability hereunder to
the extent needed to make this Guaranty and the Guarantor Documents fully
enforceable and nonavoidable.

 

E-2

--------------------------------------------------------------------------------


 

SECTION 3                                   Liability of Guarantors.  The
liability of the Guarantors under this Guaranty shall be irrevocable, absolute,
independent and unconditional, and shall not be affected by any circumstance
which might constitute a discharge of a surety or guarantor other than the
indefeasible payment and performance in full of all Guaranteed Obligations.  In
furtherance of the foregoing and without limiting the generality thereof, each
Guarantor agrees as follows:

 

(a)                                  such Guarantor’s liability hereunder shall
be the immediate, direct, and primary obligation of such Guarantor and shall not
be contingent upon the Lender’s exercise or enforcement of any remedy it may
have against the Borrower or any other Person, or against any Collateral;

 

(b)                                 this Guaranty is a guaranty of payment when
due and not merely of collectibility;

 

(c)                                  the Lender may enforce this Guaranty upon
the occurrence and during the continuance of an Event of Default notwithstanding
the existence of any dispute between the Lender and the Borrower with respect to
the existence of such Event of Default;

 

(d)                                 such Guarantor’s payment of a portion, but
not all, of the Guaranteed Obligations shall in no way limit, affect, modify or
abridge such Guarantor’s liability for any portion of the Guaranteed Obligations
remaining unsatisfied; and

 

(e)                                  such Guarantor’s liability with respect to
the Guaranteed Obligations shall remain in full force and effect without regard
to, and shall not be impaired or affected by, nor shall such Guarantor be
exonerated or discharged by, any of the following events:

 

(i)                                        any Insolvency Proceeding with
respect to the Borrower, such Guarantor, any other Loan Party or any other
Person;

 

(ii)                                     any limitation, discharge, or cessation
of the liability of the Borrower, such Guarantor, any other Loan Party or any
other Person for any Guaranteed Obligations due to any statute, regulation or
rule of law, or any invalidity or unenforceability in whole or in part of any of
the Guaranteed Obligations or the Loan Documents;

 

(iii)                                  any merger, acquisition, consolidation or
change in structure of the Borrower, such Guarantor or any other Loan Party or
Person, or any sale, lease, transfer or other disposition of any or all of the
assets or shares of the Borrower, such Guarantor, any other Loan Party or other
Person;

 

(iv)                                 any assignment or other transfer, in whole
or in part, of the Lender’s interests in and rights under this Guaranty or the
other Loan Documents, including the Lender’s right to receive payment of the
Guaranteed Obligations, or any assignment or other transfer, in whole or in
part, of the Lender’s interests in and to any of the Collateral;

 

(v)                                    any claim, defense, counterclaim or
setoff, other than that of prior performance, that the Borrower, such Guarantor,
any other Loan Party or other Person may have or assert, including any defense
of incapacity or lack of corporate or other authority to execute any of the Loan
Documents;

 

E-3

--------------------------------------------------------------------------------


 

(vi)                                 the Lender’s amendment, modification,
renewal, extension, cancellation or surrender of any Loan Document or any
Guaranteed Obligations;

 

(vii)                              the Lender’s vote, claim, distribution,
election, acceptance, action or inaction in any Insolvency Proceeding related to
the Guaranteed Obligations;

 

(viii)                           any impairment or invalidity of any collateral
securing any of the Guaranteed Obligations or any failure to perfect any of the
Liens of the Lender thereon or therein; and

 

(ix)                                   any other guaranty, whether by such
Guarantor or any other Person, of all or any part of the Guaranteed Obligations
or any other indebtedness, obligations or liabilities of the Borrower to the
Lender.

 

SECTION 4                                   Consents of Guarantors.  Each
Guarantor hereby unconditionally consents and agrees that, without notice to or
further assent from such Guarantor:

 

(a)                                  the principal amount of the Guaranteed
Obligations may be increased or decreased and additional Obligations of the Loan
Parties under the Loan Documents may be incurred, by one or more amendments,
modifications, renewals or extensions of any Loan Document or otherwise;

 

(b)                                 the time, manner, place or terms of any
payment under any Loan Document may be extended or changed, including by an
increase or decrease in the interest rate on any Guaranteed Obligation or any
fee or other amount payable under such Loan Document, by an amendment,
modification or renewal of any Loan Document or otherwise;

 

(c)                                  the time for the Borrower’s (or any other
Person’s) performance of or compliance with any term, covenant or agreement on
its part to be performed or observed under any Loan Document may be extended, or
such performance or compliance waived, or failure in or departure from such
performance or compliance consented to, all in such manner and upon such terms
as the Lender may deem proper;

 

(d)                                 the Lender may discharge or release, in
whole or in part, any other Loan Party or any other Person liable for the
payment and performance of all or any part of the Guaranteed Obligations, and
may permit or consent to any such action or any result of such action, and shall
not be obligated to demand or enforce payment upon any of the Collateral or any
other collateral, nor shall the Lender be liable to the Guarantors for any
failure to collect or enforce payment or performance of the Guaranteed
Obligations from any Person or to realize on the Collateral or other collateral
therefor;

 

(e)                                  in addition to the Collateral, the Lender
may take and hold other security (legal or equitable) of any kind, at any time,
as collateral for the Guaranteed Obligations, and may, from time to time, in
whole or in part, exchange, sell, surrender, release, subordinate, modify,
waive, rescind, compromise or extend such security and may permit or consent to
any such action or the result of any such action, and may apply such security
and direct the order or manner of sale thereof;

 

E-4

--------------------------------------------------------------------------------


 

(f)                                    the Lender may request and accept other
guaranties of the Guaranteed Obligations and any other indebtedness, obligations
or liabilities of the Borrower to the Lender and may, from time to time, in
whole or in part, surrender, release, subordinate, modify, waive, rescind,
compromise or extend any such guaranty and may permit or consent to any such
action or the result of any such action; and

 

(g)                                 the Lender may exercise, or waive or
otherwise refrain from exercising, any other right, remedy, power or privilege
(including the right to accelerate the maturity of any Loan and any power of
sale) granted by any Loan Document or other security document or agreement, or
otherwise available to the Lender, with respect to the Guaranteed Obligations,
even if the exercise of such right, remedy, power or privilege affects or
eliminates any right of subrogation or any other right of the Guarantors against
the Borrower;

 

all as the Lender may deem advisable, and all without impairing, abridging,
releasing or affecting this Guaranty.

 

SECTION 5                                   Guarantor Waivers.

 

(a)                                  Certain Waivers.  Each Guarantor waives and
agrees not to assert:

 

(i)                                      any right to require the Lender to
marshal assets in favor of the Borrower, such Guarantor, any other Loan Party or
any other Person, to proceed against the Borrower, any other Loan Party or any
other Person, or to pursue any other right, remedy, power or privilege of the
Lender whatsoever;

 

(ii)                                   the defense of the statute of limitations
in any action hereunder or for the collection or performance of the Guaranteed
Obligations;

 

(iii)                                any defense arising by reason of any lack
of corporate or other authority or any other defense of the Borrower, such
Guarantor or any other Person;

 

(iv)                               any defense based upon the Lender’s errors or
omissions in the administration of the Guaranteed Obligations;

 

(v)                                  any rights to set-offs and counterclaims;

 

(vi)                               any defense based upon an election of
remedies which destroys or impairs the subrogation rights of such Guarantor or
the right of such Guarantor to proceed against the Borrower or any other obligor
of the Guaranteed Obligations for reimbursement; and

 

(vii)                            without limiting the generality of the
foregoing, to the fullest extent permitted by law, any defenses or benefits that
may be derived from or afforded by applicable law limiting the liability of or
exonerating guarantors or sureties, or which may conflict with the terms of this
Guaranty, including any rights and defenses which are or may become available to
each Guarantor by reason of California Civil Code §§2787 through 2855, 2899 and
3433; provided that this Section 5(a) shall not limit subrogation rights in a
manner that is broader than the limitations set forth in Section 6 hereof.

 

(b)                                 Additional Waivers.  Each Guarantor waives
any and all notice of the acceptance of this Guaranty, and any and all notice of
the creation, renewal, modification, extension or accrual of the Guaranteed
Obligations, or the reliance by the Lender upon this Guaranty, or the exercise
of any right, power or privilege hereunder.  The Guaranteed Obligations shall

 

E-5

--------------------------------------------------------------------------------


 

conclusively be deemed to have been created, contracted, incurred and permitted
to exist in reliance upon this Guaranty.  Each Guarantor waives promptness,
diligence, presentment, protest, demand for payment, notice of default, dishonor
or nonpayment and all other notices to or upon the Borrower, such Guarantor or
any other Person with respect to the Guaranteed Obligations.

 

(c)                                  Independent Obligations.  The obligations
of each Guarantor hereunder are independent of and separate from the obligations
of the Borrower and any other Loan Party and upon the occurrence and during the
continuance of any Event of Default, a separate action or actions may be brought
against such Guarantor, whether or not the Borrower or any such other Loan Party
is joined therein or a separate action or actions are brought against the
Borrower or any such other Loan Party.

 

(d)                                 Financial Condition of Borrower.  No
Guarantor shall have any right to require the Lender to obtain or disclose any
information with respect to:  (i) the financial condition or character of any
Loan Party or the ability of any Loan Party to pay and perform the Guaranteed
Obligations; (ii) the Guaranteed Obligations; (iii) any collateral at any time
securing the Guaranteed Obligations; (iv) the existence or nonexistence of any
other guarantees of all or any part of the Guaranteed Obligations; (v) any
action or inaction on the part of the Lender or any other Person; or (vi) any
other matter, fact or occurrence whatsoever.

 

SECTION 6                                   Subrogation.  Until the Guaranteed
Obligations shall be satisfied in full and the Commitment shall be terminated,
no Guarantor shall have, and no Guarantor shall directly or indirectly exercise,
(a) any rights that it may acquire by way of subrogation under this Guaranty, by
any payment hereunder or otherwise, (b) any rights of contribution,
indemnification, reimbursement or similar suretyship claims arising out of this
Guaranty or (c) any other right which it might otherwise have or acquire (in any
way whatsoever) which could entitle it at any time to share or participate in
any right, remedy or security of the Lender as against the Borrower or other
Loan Parties, whether in connection with this Guaranty, any of the other Loan
Documents or otherwise.  If any amount shall be paid to any Guarantor on account
of the foregoing rights at any time when all the Guaranteed Obligations shall
not have been paid in full, such amount shall be held in trust for the benefit
of the Lender and shall forthwith be paid to the Lender to be credited and
applied to the Guaranteed Obligations, whether matured or unmatured, in
accordance with the terms of the Loan Documents.

 

SECTION 7                                   Subordination.

 

(a)                                  Subordination to Payment of Guaranteed
Obligations.  All payments on account of all indebtedness, liabilities and other
obligations of the Borrower to each Guarantor, whether created under, arising
out of or in connection with any documents or instruments evidencing any credit
extensions to Borrower or otherwise, including all principal on any such credit
extensions, all interest accrued thereon, all fees and all other amounts payable
by the Borrower to such Guarantor in connection therewith, whether now existing
or hereafter arising, and whether due or to become due, absolute or contingent,
liquidated or unliquidated, determined or undetermined (the “Subordinated Debt”)
shall be subject, subordinate and junior in right of payment and exercise of
remedies, to the extent and in the manner set forth herein, to the prior payment
in full in cash or cash equivalents of the Guaranteed Obligations.

 

E-6

--------------------------------------------------------------------------------


 

(b)                                 No Payments.  As long as any of the
Guaranteed Obligations shall remain outstanding and unpaid, no Guarantor shall
accept or receive any payment or distribution by or on behalf of the Borrower,
directly or indirectly, of assets of the Borrower of any kind or character,
whether in cash, property or securities, including on account of the purchase,
redemption or other acquisition of Subordinated Debt, as a result of any
collection, sale or other disposition of collateral, or by setoff, exchange or
in any other manner, for or on account of the Subordinated Debt (“Subordinated
Debt Payments”), except that if no Event of Default exists, a Guarantor shall be
entitled to accept and receive payments in the ordinary course on the
Subordinated Debt, in accordance with the terms of any documents and instruments
governing the Subordinated Debt and may receive other Subordinated Debt Payments
in respect of Subordinated Debt not evidenced by documents or instruments, in
each case to the extent not prohibited under Article VII of the Credit
Agreement.  During the existence of an Event of Default (or if any Event of
Default would exist immediately after the making of a Subordinated Debt
Payment), and until such Event of Default is cured or waived, such Guarantor
shall not make, accept or receive any Subordinated Debt Payment. In the event
that, notwithstanding the provisions of this Section 7, any Subordinated Debt
Payments shall be received in contravention of this Section 7 by any Guarantor
before all Guaranteed Obligations are paid in full in cash or cash equivalents,
such Subordinated Debt Payments shall be held in trust for the benefit of the
Lender and shall be paid over or delivered to the Lender for application to the
payment in full in cash or cash equivalents of all Guaranteed Obligations
remaining unpaid to the extent necessary to give effect to this Section 7, after
giving effect to any concurrent payments or distributions to the Lender in
respect of the Guaranteed Obligations.

 

(c)                                  Subordination of Remedies.  As long as any
Guaranteed Obligations shall remain outstanding and unpaid, no Guarantor shall,
without the prior written consent of the Lender:

 

(i)                                     accelerate, make demand or otherwise
make due and payable prior to the original stated maturity thereof any
Subordinated Debt or bring suit or institute any other actions or proceedings to
enforce its rights or interests under or in respect of the Subordinated Debt;

 

(ii)                                  exercise any rights under or with respect
to (A) any guaranties of the Subordinated Debt, or (B) any collateral held by
it, including causing or compelling the pledge or delivery of any collateral,
any attachment of, levy upon, execution against, foreclosure upon or the taking
of other action against or institution of other proceedings with respect to any
collateral held by it, notifying any account debtors of the Borrower or
asserting any claim or interest in any insurance with respect to any collateral,
or attempt to do any of the foregoing;

 

(iii)                               exercise any rights to set-offs and
counterclaims in respect of any indebtedness, liabilities or obligations of such
Guarantor to the Borrower against any of the Subordinated Debt; or

 

(iv)                              commence, or cause to be commenced, or join
with any creditor other than the Lender in commencing, any Insolvency
Proceeding.

 

(d)                                 Subordination Upon Any Distribution of
Assets of the Borrower.  In the event of any payment or distribution of assets
of the Borrower of any kind or character, whether in cash, property or
securities, upon any Insolvency Proceeding with respect to or involving the

 

E-7

--------------------------------------------------------------------------------


 

Borrower, (i) all amounts owing on account of the Guaranteed Obligations,
including all interest accrued thereon at the contract rate both before and
after the initiation of any such proceeding, whether or not an allowed claim in
any such proceeding, shall first be paid in full in cash, or payment provided
for in cash or in cash equivalents, before any Subordinated Debt Payment is
made; and (ii) to the extent permitted by applicable law, any Subordinated Debt
Payment to which such Guarantor would be entitled except for the provisions
hereof, shall be paid or delivered by the trustee in bankruptcy, receiver,
assignee for the benefit of creditors or other liquidating agent making such
payment or distribution directly to the Lender for application to the payment of
the Guaranteed Obligations in accordance with clause (i), after giving effect to
any concurrent payment or distribution or provision therefor to the Lender in
respect of such Guaranteed Obligations.

 

(e)                                  Authorization to Lender.  If, while any
Subordinated Debt is outstanding, any Insolvency Proceeding is commenced by or
against the Borrower or its property:

 

(i)                                     the Lender is hereby irrevocably
authorized and empowered (in its name or in the name of any Guarantor or
otherwise), but shall have no obligation, to demand, sue for, collect and
receive every payment or distribution in respect of the Subordinated Debt and
give acquittance therefor and to file claims and proofs of claim and take such
other action (including voting the Subordinated Debt) as it may deem necessary
or advisable for the exercise or enforcement of any of the rights or interests
of the Lender; and

 

(ii)                                  each Guarantor shall promptly take such
action as the Lender may reasonably request (A) to collect the Subordinated Debt
for the account of the Lender and to file appropriate claims or proofs of claim
in respect of the Subordinated Debt, (B) to execute and deliver to the Lender,
such powers of attorney, assignments and other instruments as it may request to
enable it to enforce any and all claims with respect to the Subordinated Debt,
and (C) to collect and receive any and all Subordinated Debt Payments.

 

SECTION 8                                   Continuing Guaranty; Reinstatement. 
This Guaranty is a continuing guaranty and agreement of subordination relating
to any Guaranteed Obligations, including Guaranteed Obligations which may exist
continuously or which may arise from time to time under successive transactions,
and the Guarantors expressly acknowledge that this Guaranty shall remain in full
force and effect notwithstanding that there may be periods during which no
Guaranteed Obligations exist.  This Guaranty shall continue in effect and be
binding upon the Guarantors until termination of the Commitment and payment and
performance in full of the Guaranteed Obligations.  This Guaranty shall continue
to be effective or shall be reinstated and revived, as the case may be, if, for
any reason, any payment of the Guaranteed Obligations by or on behalf of any
Loan Party (or receipt of any proceeds of Collateral) shall be rescinded,
invalidated, declared to be fraudulent or preferential, set aside, voided or
otherwise required to be repaid to any Loan Party, its estate, trustee, receiver
or any other Person (including under the Bankruptcy Code or other state or
federal law), or must otherwise be restored by the Lender, whether as a result
of Insolvency Proceedings or otherwise.  To the extent any payment is so
rescinded, set aside, voided or otherwise repaid or restored, the Guaranteed
Obligations shall be revived in full force and effect without reduction or
discharge for such payment.

 

E-8

--------------------------------------------------------------------------------


 

SECTION 9            Payments

 

(a)           Each Guarantor hereby agrees, in furtherance of the foregoing
provisions of this Guaranty and not in limitation of any other right which the
Lender or any other Person may have against such Guarantor by virtue hereof,
upon the failure of the Borrower to pay any of the Guaranteed Obligations when
and as the same shall become due, whether at stated maturity, by required
prepayment, declaration, acceleration, demand or otherwise (including amounts
that would become due but for the operation of the automatic stay under
§362(a) of the Bankruptcy Code), such Guarantor shall forthwith pay, or cause to
be paid, in cash, to the Lender an amount equal to the amount of the Guaranteed
Obligations then due as aforesaid (including interest which, but for the filing
of a petition in any Insolvency Proceeding with respect to the Borrower, would
have accrued on such Guaranteed Obligations, whether or not a claim is allowed
against the Borrower for such interest in any such Insolvency Proceeding).  Each
Guarantor shall make each payment hereunder, unconditionally in full without
set-off, counterclaim or other defense, on the day when due in Dollars, in
immediately available funds, to the Lender at such office of the Lender and to
such account as are specified in the Credit Agreement.

 

(b)           Each Guarantor agrees that the provisions of Section 3.01 of the
Credit Agreement are hereby incorporated herein by reference with respect to
payment of any amounts by the Guarantor hereunder and agrees to be bound
thereunder as though it were the Borrower, mutatis mutandis, and by its
acceptance hereof, the Lender also agrees thereto.

 

(c)           Any payments by any Guarantor hereunder the application of which
is not otherwise provided for herein, shall be applied in the order specified in
Section 8.03 of the Credit Agreement.

 

(d)           To the extent that any payment by or on behalf of any Loan Party
is made to the Lender, or the Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then to
the extent of such recovery, the obligation or part thereof originally intended
to be satisfied shall be revived and continued in full force and effect as if
such payment had not been made or such setoff had not occurred.

 

(e)           Notwithstanding anything to the contrary contained herein or in
any Guarantor Document, the interest paid or agreed to be paid hereunder and
under the other Guarantor Documents shall not exceed the maximum rate of
non-usurious interest permitted by applicable Law (the “Maximum Rate”).  If the
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Guaranteed Obligations
or, if it exceeds such unpaid principal, refunded to such Guarantor.  In
determining whether the interest contracted for, charged, or received by the
Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (i) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (ii) exclude voluntary
prepayments and the effects thereof, and (iii) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.

 

(f)            The agreements in this Section 9 shall survive the payment of all
Guaranteed Obligations.

 

E-9

--------------------------------------------------------------------------------


 

SECTION 10          Representations and Warranties.  Each Guarantor represents
and warrants to the Lender that:

 

(a)           Organization and Powers.  Each Guarantor is (i) duly organized or
formed, validly existing and in good standing under the Laws of the jurisdiction
of its incorporation or organization, (ii) has all requisite power and authority
and all requisite governmental licenses, authorizations, consents and approvals
to (A) own its assets and carry on its business and (B) to execute, deliver, and
perform its obligations under this Guaranty and the other Guarantor Documents to
which it is a party, (iii) duly qualified and is licensed and in good standing
under the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification or
license, and (iv) is in compliance with all Laws, except in each case referred
to in clause (ii)(A), clause (iii) or clause (iv), to the extent that failure to
do so individually or in the aggregate could not reasonably be expected to have
a Material Adverse Effect.

 

(b)           Authorization; No Conflict.  The execution, delivery and
performance by each Guarantor of this Guaranty and any other Guarantor Documents
have been duly authorized by all necessary corporate or other organizational
action, and do not and will not (i) contravene the terms of any of such
Guarantor’s Organization Documents; (ii) conflict with or result in any breach
or contravention of, or the creation of any Lien under, or require any payment
to be made under (A) any Contractual Obligation to which such Guarantor is a
party or affecting such Guarantor or the properties of such Guarantor or any of
its Subsidiaries or (B) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Guarantor or its
property is subject; or (iii) violate any Law.  Each Guarantor is in compliance
with all Contractual Obligations referred to in clause (ii)(A), except to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect.

 

(c)           Binding Obligation.  This Guaranty has been, and the other
Guarantor Documents, when executed and delivered by each Guarantor that is party
thereto, will have been, duly executed and delivered by each such Guarantor that
is party thereto.  This Guaranty constitutes, and each other Guarantor Document
when so executed and delivered will constitute, a legal, valid and binding
obligation of such Guarantor, enforceable against each Guarantor that is party
thereto in accordance with its terms, except to the extent that enforceability
thereof may be limited by applicable bankruptcy, insolvency, moratorium and
other laws affecting creditors’ rights generally and by equitable principals
(regardless of whether enforcement is sought in equity or at law).

 

(d)           Governmental Consents.  No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person  is necessary or required in
connection with the execution, delivery or performance by, any Guarantor of this
Guaranty or any other Guarantor Documents.

 

(e)           No Prior Assignment.  No Guarantor has previously assigned any
interest in the Subordinated Debt or any collateral relating thereto, no Person
other than a Guarantor owns an interest in any of the Subordinated Debt or any
such collateral (whether as joint holders of the Subordinated Debt, participants
or otherwise), and the entire Subordinated Debt is owing only to the Guarantors.

 

E-10

--------------------------------------------------------------------------------


 

(f)            Solvency.  Immediately prior to and after and giving effect to
the incurrence of each Guarantor’s obligations under this Guaranty, such
Guarantor is and will be Solvent.

 

(g)           Consideration.  Each Guarantor has received at least “reasonably
equivalent value” (as such phrase is used in §548 of the Bankruptcy Code, in
§3439.04 of the California Uniform Fraudulent Transfer Act and in comparable
provisions of other applicable law) and more than sufficient consideration to
support its obligations hereunder in respect of the Guaranteed Obligations.

 

(h)           Independent Investigation.  Each Guarantor hereby acknowledges
that it has undertaken its own independent investigation of the financial
condition of the Borrower and all other matters pertaining to this Guaranty and
further acknowledges that it is not relying in any manner upon any
representation or statement of the Lender with respect thereto.  Each Guarantor
represents and warrants that it has received and reviewed copies of the Loan
Documents and that it is in a position to obtain, and it hereby assumes full
responsibility for obtaining, any additional information concerning the
financial condition of the Borrower and any other matters pertinent hereto that
any Guarantor may desire.  No Guarantor is relying upon or expecting the Lender
to furnish to such Guarantor any information now or hereafter in the Lender’s
possession concerning the financial condition of the Borrower or any other
matter.

 

SECTION 11          Reporting Covenant.  So long as any Guaranteed Obligations
shall remain unpaid or unsatisfied, any Letter of Credit shall remain
outstanding or the Lender shall have any Commitment, each Guarantor agrees that
it shall furnish to the Lender:  (a) prompt written notice of any condition or
event which has resulted, or that could reasonably be expected to result, in a
Material Adverse Effect; and (b) such other information respecting the
operations, properties, business or condition (financial or otherwise) of such
Guarantor or its Subsidiaries as the Lender may from time to time reasonably
request.

 

SECTION 12          Additional Affirmative Covenants.  So long as any Guaranteed
Obligations shall remain unpaid or unsatisfied, any Letter of Credit shall
remain outstanding or the Lender shall have any Commitment, each Guarantor
agrees that:

 

(a)           Preservation of Existence, Etc.  Each Guarantor shall
(i) preserve, renew and maintain in full force and effect its legal existence
and good standing under the Laws of the jurisdiction of its organization, except
in a transaction permitted by Section 7.04 or 7.05 of the Credit Agreement; and
(ii) take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary or desirable in the normal conduct of its
business, except to the extent that failure to do so individually or in the
aggregate could not reasonably be expected to have a Material Adverse Effect.

 

(b)           Further Assurances and Additional Acts.  Each Guarantor shall
execute, acknowledge, deliver, file, notarize and register at its own expense
all such further agreements, instruments, certificates, documents and assurances
and perform such acts as the Lender shall deem necessary or appropriate to
effectuate the purposes of this Guaranty and the other Guarantor Documents, and
promptly provide the Lender with evidence of the foregoing satisfactory in form
and substance to the Lender.

 

(c)           Credit Agreement Covenants.  Each Guarantor shall observe, perform
and comply with all covenants applicable to such Guarantor set forth in Articles
VI and VII of the Credit Agreement, which by their terms the Borrower is
required to cause such Guarantor to observe, perform and comply with, as if such
covenants were set forth in full herein.

 

E-11

--------------------------------------------------------------------------------


 

(d)           Governmental Consents.  Each Guarantor shall maintain all
authorizations, consents, approvals, licenses, exemptions of, or filings or
registrations with, any Governmental Authority, or approvals or consents of any
other Person, required in connection with this Guaranty or any other Guarantor
Documents.

 

SECTION 13          Notices.

 

Unless otherwise expressly provided herein, all notices and other communications
provided for hereunder shall be in writing (including by facsimile transmission)
and mailed, faxed, emailed (subject to the provisions of the final sentence of
this Section 13) or delivered, in the case of any Guarantor, to the address or
facsimile number or email address specified on the signature page hereof, and in
the case of the Lender, to the address or facsimile number or email address
specified in Schedule 9.02 of the Credit Agreement, or to such other address,
facsimile number or email address as shall be designated by such party in a
notice to the other parties.  All such notices and other communications shall be
deemed to be given or made upon the earlier to occur of (a) actual receipt by
the intended recipient and (b) (i) if delivered by hand or by courier, when
signed for by the intended recipient; (ii) if delivered by mail, four Business
Days after deposit in the mails, postage prepaid; (iii) if delivered by
facsimile, when sent and receipt has been confirmed by telephone; and (iv) if
delivered by electronic mail (which form of delivery is subject to the
provisions of the final sentence of this Section 13), when delivered. In no
event shall a voicemail message be effective as a notice, communication or
confirmation hereunder. Electronic mail and Internet and intranet websites may
be used only to distribute routine communications, and to distribute documents
for execution by the parties thereto, and may not be used for any other purpose.

 

SECTION 14          No Waiver; Cumulative Remedies.  No failure by the Lender to
exercise, and no delay by the Lender in exercising, any right, remedy, power, or
privilege hereunder or under any other Guarantor Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.  The rights,
remedies, powers, and privileges herein or therein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

 

SECTION 15          Costs and Expenses; Indemnification.

 

(a)           Costs and Expenses.  Each Guarantor shall: (i) pay or reimburse
the Lender for all reasonable costs and expenses incurred in connection with the
development, preparation, negotiation and execution of this Guaranty and the
other Guarantor Documents and any amendment, waiver, consent or other
modification of the provisions hereof and thereof (whether or not the
transactions contemplated hereby or thereby are consummated), and the
consummation and administration of the transactions contemplated hereby and
thereby, including all Attorney Costs; and (ii) pay or reimburse the Lender for
all costs and expenses incurred in connection with the enforcement, attempted
enforcement, or preservation of any rights or remedies under this Guaranty or
the other Guarantor Documents (including all such costs and expenses incurred in
any arbitration proceeding and during any “workout” or restructuring in respect
of the Guaranteed Obligations and during any legal proceeding, and including any
proceeding under any Debtor Relief Law), including all Attorney Costs.

 

E-12

--------------------------------------------------------------------------------


 

(b)           Indemnification.  Each Guarantor shall indemnify the Lender and
its directors, officers, employees, counsel, agents and attorneys-in-fact (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses (including the fees, charges and disbursements of any counsel for any
Indemnitee), and shall indemnify and hold harmless each Indemnitee from all fees
and time charges and disbursements for attorneys who may be employees of any
Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee by any
third party or by any Guarantor or any other Loan Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Guaranty or any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto or thereto of their
respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby, (ii) any Loan or Letter of Credit
or the use or proposed use of the proceeds therefrom (including any refusal by
the Bank to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by the Borrower or
any of its Subsidiaries, or any liability under any Environmental Laws related
in any way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by the Borrower or any other Loan Party against
an Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder
or under any other Loan Document, if the Borrower or such other Loan Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction.

 

(c)           Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable law, no Guarantor shall assert, and each Guarantor
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Guaranty, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof.  No Indemnitee referred to in
subsection (b) shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Guaranty or the other Loan Documents or the transactions
contemplated hereby or thereby.

 

(d)           Interest.  Any amounts payable by any Guarantor under this
Section 15 or otherwise under this Guaranty if not paid upon demand shall bear
interest from the date of such demand until paid in full, at a fluctuating
interest rate per annum at all times equal to the Default Rate applicable to
Prime Rate Loans to the fullest extent permitted by applicable Law.  Any such
interest shall be due and payable upon demand and shall be calculated on the
basis of a year of 365 or 366 days, as the case may be, and the actual number of
days elapsed.

 

E-13

--------------------------------------------------------------------------------


 

(e)           Payment.  All amounts due under this Section 15 shall be payable
within ten Business Days after demand therefor.

 

(f)            Survival.  The agreements in this Section 15 shall survive the
termination of the Commitment and the repayment, satisfaction or discharge of
all the other Guaranteed Obligations.

 

SECTION 16          Right of Set-Off.  If an Event of Default shall have
occurred and be continuing, the Lender is hereby authorized at any time and from
time to time, to the fullest extent permitted by applicable law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final, in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by the Lender to or for the credit or the account of
any Guarantor against any and all of the obligations of such Guarantor now or
hereafter existing under this Guaranty or any other Guarantor Document to the
Lender, irrespective of whether or not the Lender shall have made any demand
under this Guaranty or any other Loan Document and although such obligations of
such Guarantor may be contingent or unmatured or are owed to a branch or office
of the Lender different from the branch or office holding such deposit or
obligated on such indebtedness.  The rights of the Lender under this Section are
in addition to other rights and remedies (including other rights of setoff) that
the Lender may have.  The Lender (by its acceptance hereof) agrees to notify the
affected Guarantor promptly after any such setoff and application, provided that
the failure to give such notice shall not affect the validity of such setoff and
application.

 

SECTION 17          Benefits of Guaranty.  This Guaranty is entered into for the
sole protection and benefit of the Lender and its successors and assigns, and no
other Person (other than any Participant or Indemnitee specified herein) shall
be a direct or indirect beneficiary of, or shall have any direct or indirect
cause of action or claim in connection with, this Guaranty.  The Lender, by its
acceptance of this Guaranty, shall not have any obligations under this Guaranty
to any Person other than (a) the Guarantors, and (b) the Lender or any
Indemnitee, and such obligations shall be limited to those expressly stated
herein.

 

SECTION 18          Binding Effect; Assignment.

 

(a)           Binding Effect.  This Guaranty shall be binding upon each
Guarantor and their respective permitted successors and assigns, and shall inure
to the benefit of and be enforceable by the Lender and its permitted successors,
endorsees, transferees and assigns.

 

(b)           Assignment.  Except to the extent otherwise provided in the Credit
Agreement, no Guarantor shall have the right to assign or transfer its rights
and obligations hereunder or under any other Guarantor Documents without the
prior written consent of the Lender.  The Lender may, without notice to or
consent by any Guarantor, sell, assign, transfer or grant participations in all
or any portion of the Lender’s rights and obligations hereunder and under the
other Guarantor Documents in connection with any sale, assignment, transfer or
grant of a participation by the Lender in accordance with Section 9.07 of the
Credit Agreement in its rights and obligations thereunder and under the other
Loan Documents.  In the event of any grant of such a participation, the
Participant shall be deemed to have a right of setoff under Section 16 in
respect of its participation to the same extent as if it were the “Lender”.

 

E-14

--------------------------------------------------------------------------------


 

SECTION 19          Governing Law and Jurisdiction.

 

(a)           This Guaranty shall be governed by, and construed in accordance
with, the law of the State of California.

 

(b)           This Section 19 concerns the resolution of any controversies or
claims between the parties, whether arising in contract, tort or by statute,
including controversies or claims that arise out of or relate to: (i) this
Guaranty (including any renewals, extensions or modifications); or (ii) any
other Loan Document (collectively a “Claim”).  For the purposes of this
arbitration provision only, the term “parties” shall include any parent
corporation, Subsidiary or other Affiliate of the Lender involved in the
servicing, management or administration of any obligation described or evidenced
by this Guaranty.

 

(c)           At the request of any party, any Claim shall be resolved by
binding arbitration in accordance with the Federal Arbitration Act (Title 9,
U.S. Code) (the “Act”).  The Act will apply even though this Guaranty provides
that it is governed by the law of the State of California.

 

(d)           Arbitration proceedings will be determined in accordance with the
Act, the applicable rules and procedures for the arbitration of disputes of JAMS
or any successor thereof (“JAMS”), and the terms of this paragraph.  In the
event of any inconsistency, the terms of this Section 19 shall control.

 

(e)           The arbitration shall be administered by JAMS and conducted,
unless otherwise required by law, in any U.S. state where real or tangible
personal property collateral for the Guaranteed Obligations is located or if
there is no such collateral, in the State of California.  All Claims shall be
determined by one arbitrator; provided, however, that if Claims exceed Five
Million Dollars ($5,000,000), upon the request of any party, the Claims shall be
decided by three arbitrators.  All arbitration hearings shall commence within
ninety (90) days of the demand for arbitration and close within ninety (90) days
of commencement and the award of the arbitrator(s) shall be issued within thirty
(30) days of the close of the hearing.  However, the arbitrator(s), upon a
showing of good cause, may extend the commencement of the hearing for up to an
additional sixty (60) days. The arbitrator(s) shall provide a concise written
statement of reasons for the award.  The arbitration award may be submitted to
any court having jurisdiction to be confirmed and enforced.

 

(f)            The arbitrator(s) will have the authority to decide whether any
Claim is barred by the statute of limitations and, if so, to dismiss the
arbitration on that basis. For purposes of the application of the statute of
limitations, the service on JAMS under applicable JAMS rules of a notice of
Claim is the equivalent of the filing of a lawsuit.  Any dispute concerning this
arbitration provision or whether a Claim is arbitrable shall be determined by
the arbitrator(s).  The arbitrator(s) shall have the power to award legal fees
pursuant to the terms of this Guaranty.

 

(g)           To the extent any Claims are not arbitrated, to the extent
permitted by law the Claims shall be resolved in court by a judge without a
jury, except any Claims which are brought in California state court shall be
determined by judicial reference as described below.

 

E-15

--------------------------------------------------------------------------------


 

(h)           The procedure described above will not apply if the Claim, at the
time of the proposed submission to arbitration, arises from or relates to an
obligation to the Lender secured by real property.  In this case, all of the
parties to this Guaranty must consent to submission of the Claim to arbitration.

 

(i)            Any Claim which is not arbitrated and which is brought in
California state court will be resolved by a general reference to a referee (or
a panel of referees) as provided in California Code of Civil Procedure
Section 638.  The referee (or presiding referee of the panel) shall be a retired
Judge or Justice.  The referee (or panel of referees) shall be selected by
mutual written agreement of the parties.  If the parties do not agree, the
referee shall be selected by the Presiding Judge of the Court (or his or her
representative) as provided in California Code of Civil Procedure Section 638
and the following related sections.  The referee shall determine all issues in
accordance with existing California law and the California rules of evidence and
civil procedure. The referee shall be empowered to enter equitable as well as
legal relief, provide all temporary or provisional remedies, enter equitable
orders that will be binding on the parties and rule on any motion which would be
authorized in a trial, including without limitation motions for summary judgment
or summary adjudication.  The award that results from the decision of the
referee(s) will be entered as a judgment in the court that appointed the
referee, in accordance with the provisions of California Code of Civil Procedure
Sections 644(a) and 645.  The parties reserve the right to seek appellate review
of any judgment or order, including but not limited to, orders pertaining to
class certification, to the same extent permitted in a court of law.

 

(j)            This Section does not limit the right of any party to:
(i) exercise self-help remedies, such as but not limited to, setoff;
(ii) initiate judicial or non-judicial foreclosure against any real or personal
property collateral; (iii) exercise any judicial or power of sale rights, or
(iv) act in a court of law to obtain an interim remedy, such as but not limited
to, injunctive relief, writ of possession or appointment of a receiver, or
additional or supplementary remedies.

 

(k)           The filing of a court action is not intended to constitute a
waiver of the right of any party, including the suing party, thereafter to
require submittal of the Claim to arbitration.

 

(l)            By agreeing to binding arbitration, the parties irrevocably and
voluntarily waive any right they may have to a trial by jury in respect of any
Claim.  Furthermore, without intending in any way to limit this Guaranty to
arbitrate, to the extent any Claim is not arbitrated, the parties irrevocably
and voluntarily waive any right they may have to a trial by jury in respect of
such Claim.  This provision is a material inducement for the parties entering
into or accepting this Guaranty.

 

SECTION 20          No Advisory or Fiduciary Responsibility.  In connection with
all aspects of each transaction contemplated by the Loan Documents, each
Guarantor acknowledges and agrees that: (a) the credit facilities provided for
under the Credit Agreement and any related arranging or other services in
connection therewith (including in connection with any amendment, waiver or
other modification of any Loan Document) are an arm’s-length commercial
transaction between the Borrower, the Guarantors and their respective
Affiliates, on the one hand, and the Lender, on the other hand, and each
Guarantor is capable of evaluating and understanding and understands and accepts
the terms, risks and conditions of the transactions contemplated by the Loan
Documents (including any amendment, waiver or other modification thereof);
(b) in connection with the process leading to such transaction, the Lender is
and has been acting solely as a principal and is not the financial advisor,
agent or fiduciary, for the

 

E-16

--------------------------------------------------------------------------------


 

Borrower, the Guarantors or any of the respective Affiliates, stockholders,
creditors or employees or any other Person; (c) the Lender has not assumed and
will not assume an advisory, agency or fiduciary responsibility in favor of the
Borrower or the Guarantors with respect to any of the transactions contemplated
hereby or the process leading thereto, including with respect to any amendment,
waiver or other modification of any Loan Document (irrespective of whether the
Lender has advised or is currently advising the Borrower, the Guarantors or any
of their respective Affiliates on other matters) and the Lender has no
obligation to the Borrower, the Guarantors or any of their respective Affiliates
with respect to the transactions contemplated hereby except those obligations
expressly set forth in the Loan Documents; (d) the Lender and its Affiliates may
be engaged in a broad range of transactions that involve interests that differ
from those of the Borrower, the Guarantors and their respective Affiliates, and
the Lender has no obligation to disclose any of such interests by virtue of any
advisory, agency or fiduciary relationship; and (e) the Lender has not provided
and will not provide any legal, accounting, regulatory or tax advice with
respect to any of the transactions contemplated hereby (including any amendment,
waiver or other modification of any Loan Document) and each Guarantor has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate.  Each Guarantor hereby waives and releases, to the
fullest extent permitted by law, any claims that it may have against the Lender
with respect to any breach or alleged breach of agency or fiduciary duty.

 

SECTION 21          Amendments and Waivers.  This Guaranty shall not be amended
except by written agreement of the Guarantors and the Lender.  No waiver of any
rights of the Lender under any provision of this Guaranty or consent to any
departure by any Guarantor therefrom shall be effective unless in writing and
signed by the Lender.  Any such amendment, waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given.

 

SECTION 22          Severability.  If any provision of this Guaranty or the
other Guarantor Documents is held to be illegal, invalid or unenforceable,
(a) the legality, validity and enforceability of the remaining provisions of
this Guaranty and the other Guarantor Documents shall not be affected or
impaired thereby and (b) the parties shall endeavor in good faith negotiations
to replace the illegal, invalid or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the illegal, invalid or unenforceable provisions.  The invalidity of a provision
in a particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

 

SECTION 23          Future Guarantors.  At such time following the date hereof
as any Subsidiary of the Borrower (an “Acceding Subsidiary”) is required to
accede hereto pursuant to the terms of Section 6.12 of the Credit Agreement,
such Acceding Subsidiary shall execute and deliver to the Lender an accession
agreement substantially in the form of Annex 1 (the “Accession Agreement”),
signifying its agreement to be bound by the provisions of this Guaranty as a
Guarantor to the same extent as if such Acceding Subsidiary had originally
executed this Guaranty as of the date hereof.

 

SECTION 24          Counterparts; Integration; Effectiveness.  This Guaranty may
be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Guaranty and the other
Guarantor Documents constitute the entire contract among the

 

E-17

--------------------------------------------------------------------------------


 

parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 4.01 of the Credit Agreement, this
Guaranty shall become effective when the Lender shall have received counterparts
hereof that, when taken together, bear the signatures of each of the
Guarantors.  Delivery of an executed counterpart of a signature page of this
Guaranty by facsimile shall be effective as delivery of a manually executed
counterpart of this Guaranty.

 

SECTION 25          Survival of Representations and Warranties.  All
representations and warranties made hereunder and in any other Guarantor
Document or other document delivered pursuant hereto or thereto or in connection
herewith or therewith shall survive the execution and delivery hereof and
thereof.  Such representations and warranties have been or will be relied upon
by the Lender, regardless of any investigation made by the Lender or on its
behalf and notwithstanding that the Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation shall remain unpaid
or unsatisfied or any Letter of Credit shall remain outstanding.

 

SECTION 26          USA PATRIOT Act Notice.  The Lender hereby notifies each
Guarantor that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it is required
to obtain, verify and record information that identifies such Guarantor, which
information includes the name and address of such Guarantor and other
information that will allow the Lender to identify such Guarantor in accordance
with the Act.

 

SECTION 27          Time is of the Essence.  Time is of the essence of this
Guaranty and the other Guarantor Documents.

 

(remainder of page intentionally left blank; signature pages follow)

 

E-18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Guarantor has executed this Guaranty, as of the date
first above written.

 

 

COPART OF ARIZONA, INC., as a
Guarantor

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

Address:

 

c/o Copart, Inc.

 

4665 Business Center Drive

 

Fairfield CA, 94534

 

Attn.: William E. Franklin

 

Tel: (707) 639-5123

 

Fax: (707) 639-5090

 

Email: will.franklin@copart.com

 

E-19

--------------------------------------------------------------------------------


 

 

COPART OF CONNECTICUT, INC., as
a Guarantor

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

Address:

 

c/o Copart, Inc.

 

4665 Business Center Drive

 

Fairfield CA, 94534

 

Attn.: William E. Franklin

 

Tel: (707) 639-5123

 

Fax: (707) 639-5090

 

Email: will.franklin@copart.com

 

E-20

--------------------------------------------------------------------------------


 

 

COPART OF LOUISIANA, INC., as a
Guarantor

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

Address:

 

c/o Copart, Inc.

 

4665 Business Center Drive

 

Fairfield CA, 94534

 

Attn.: William E. Franklin

 

Tel: (707) 639-5123

 

Fax: (707) 639-5090

 

Email: will.franklin@copart.com

 

E-21

--------------------------------------------------------------------------------


 

 

COPART OF MISSOURI, INC., as a
Guarantor

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

Address:

 

c/o Copart, Inc.

 

4665 Business Center Drive

 

Fairfield CA, 94534

 

Attn.: William E. Franklin

 

Tel: (707) 639-5123

 

Fax: (707) 639-5090

 

Email: will.franklin@copart.com

 

E-22

--------------------------------------------------------------------------------


 

 

COPART OF TENNESSEE, INC., as a
Guarantor

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

Address:

 

c/o Copart, Inc.

 

4665 Business Center Drive

 

Fairfield CA, 94534

 

Attn.: William E. Franklin

 

Tel: (707) 639-5123

 

Fax: (707) 639-5090

 

Email: will.franklin@copart.com

 

E-23

--------------------------------------------------------------------------------


 

 

COPART OF WASHINGTON, INC., as a
Guarantor

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

Address:

 

c/o Copart, Inc.

 

4665 Business Center Drive

 

Fairfield CA, 94534

 

Attn.: William E. Franklin

 

Tel: (707) 639-5123

 

Fax: (707) 639-5090

 

Email: will.franklin@copart.com

 

E-24

--------------------------------------------------------------------------------


 

 

DALLAS COPART SALVAGE AUTO
AUCTIONS LIMITED PARTNERSHIP,
as a Guarantor

 

 

 

By: COPART OF TEXAS, INC., its general
partner

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

Address:

 

c/o Copart, Inc.

 

4665 Business Center Drive

 

Fairfield CA, 94534

 

Attn.: William E. Franklin

 

Tel: (707) 639-5123

 

Fax: (707) 639-5090

 

Email: will.franklin@copart.com

 

E-25

--------------------------------------------------------------------------------


 

 

HOUSTON COPART SALVAGE AUTO
AUCTIONS LIMITED PARTNERSHIP,
as a Guarantor

 

 

 

By: COPART OF HOUSTON, INC., its
general partner

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

Address:

 

c/o Copart, Inc.

 

4665 Business Center Drive

 

Fairfield CA, 94534

 

Attn.: William E. Franklin

 

Tel: (707) 639-5123

 

Fax: (707) 639-5090

 

Email: will.franklin@copart.com

 

E-26

--------------------------------------------------------------------------------


 

Annex 1

to the Guaranty

 

FORM OF ACCESSION AGREEMENT

 

To:

Bank of America, N.A.

 

 

Re:

Copart, Inc.

 

 

Date:

 

 

 

 

Ladies and Gentlemen:

 

This Accession Agreement is made and delivered pursuant to Section 23 of that
certain Guaranty dated as of March 6, 2008 (as amended, modified, renewed or
extended from time to time, the “Guaranty”), made by each Guarantor named in the
signature pages thereof (each a “Guarantor”), in favor of Bank of America, N.A.
(the “Lender”).  All capitalized terms used in this Accession Agreement and not
otherwise defined herein shall have the meanings assigned to them in either the
Guaranty or the Credit Agreement, as applicable.

 

Copart, Inc., a California corporation (the “Borrower”), is party to that
certain Credit Agreement dated as of March 6, 2008 (the “Credit Agreement”) by
and between the Borrower and the Lender.

 

The undersigned,                                                        [insert
name of acceding Guarantor], a                                           
[corporation, partnership, limited liability company, etc.], is a Subsidiary of
the Borrower and hereby acknowledges for the benefit of the Lender that it shall
be a “Guarantor” for all purposes of the Guaranty effective from the date
hereof.  The undersigned confirms that the representations and warranties set
forth in Section 10 of the Guaranty are true and correct as to the undersigned
as of the date hereof.

 

Without limiting the foregoing, the undersigned hereby agrees to perform all of
the obligations of a Guarantor under, and to be bound in all respects by the
terms of, the Guaranty, including Sections 11, 12, 15 and 16 thereof, to the
same extent and with the same force and effect as if the undersigned were an
original signatory thereto.

 

This Accession Agreement shall constitute a Loan Document under the Credit
Agreement.

 

THIS ACCESSION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF CALIFORNIA. THE PROVISIONS SET FORTH IN SECTION 19 OF
THE GUARANTY, INCLUDING THOSE PROVISIONS RELATING TO JUDICIAL REFERENCE AND THE
WAIVER OF THE RIGHT TO A JURY TRIAL, ARE APPLICABLE TO THIS ACCESSION AGREEMENT
AND ARE HEREBY INCORPORATED HEREIN IN FULL.

 

E-27

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Accession Agreement, as of
the date first above written.

 

 

 

[GUARANTOR]

 

By:

 

 

Title:

 

 

 

 

 

Address:

 

c/o Copart, Inc.

 

4665 Business Center Drive

 

Fairfield CA, 94534

 

Attn.: William E. Franklin

 

Tel: (707) 639-5123

 

Fax: (707) 639-5090

 

Email: will.franklin@copart.com

 

E-28

--------------------------------------------------------------------------------


 

EXHIBIT F

 

OPINION MATTERS

 

The matters addressed in the following sections of the Agreement should be
covered within the scope of the opinion required to be delivered on behalf of
the Borrower pursuant to Section 4.01(a)(vii) of the Agreement:

 

·                                          Section 5.01(a), (b), and (c)

 

·                                          Section 5.02

 

·                                          Section 5.03

 

·                                          Section 5.04

 

F-1

--------------------------------------------------------------------------------